 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 1 of 100 Page ID #:35880



1    TRACY L. WILKISON
     Acting United States Attorney
2    SCOTT M. GARRINGER
     Assistant United States Attorney
3    Chief, Criminal Division
     KRISTEN A. WILLIAMS (Cal. Bar No. 263594)
4    Deputy Chief, Major Frauds Section
     ALEXANDER C.K. WYMAN (Cal. Bar No. 295339)
5    ALI MOGHADDAS (Cal. Bar No. 305654)
     DAVID H. CHAO (Cal. Bar No. 273953)
6    DAVID C. LACHMAN (Cal. Bar No. 261711)
     Assistant United States Attorneys
7    Major Frauds/General Crimes Sections
          1100 United States Courthouse
8         312 North Spring Street
          Los Angeles, California 90012
9         Telephone: (213) 894-2400
          Facsimile: (213) 894-6269
10        E-mail:     Kristen.Williams@usdoj.gov
                      Alex.Wyman@usdoj.gov
11                    Ali.Moghaddas@usdoj.gov
                      David.Chao@usdoj.gov
12                    David.Lachman@usdoj.gov
13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                            UNITED STATES DISTRICT COURT
15
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     UNITED STATES OF AMERICA,            No. CR 17-661(A)-DMG
17
              Plaintiff,                  DISPUTED JURY INSTRUCTIONS
18
                    v.                    Trial Date: September 21, 2021
19                                        Trial Time: 8:30AM
     JULIAN OMIDI,                        Location:   Courtroom of the Hon.
20     aka “Combiz Omidi,”                            Dolly M. Gee
       aka “Combiz Julian Omidi,”
21     aka “Kambiz Omidi,”
       aka “Kambiz Beniamia Omidi,”
22     aka “Ben Omidi,”
     SURGERY CENTER MANAGEMENT,
23   LLC, and
     MIRALI ZARRABI, M.D.,
24     aka “Mirali Akba Ghandchi
            Zarrabi,”
25     aka “M.A. Ghandchi Zarrabi,”

26            Defendants.

27

28
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 2 of 100 Page ID #:35881



1          Plaintiff United States of America, by and through its counsel

2    of record, the Acting United States Attorney for the Central District

3    of California and Assistant United States Attorneys Kristen A.

4    Williams, Alexander C.K. Wyman, Ali Moghaddas, David H. Chao, and

5    David C. Lachman; defendant Julian Omidi, by and through his counsel

6    of record Michael S. Schacter, Randall W. Jackson, and Casey E.

7    Donnelly; defendant Surgery Center Management, LLC, by and through

8    its counsel of record Michael Devereux; and defendant Mirali Zarrabi,

9    MD, by and through his counsel of record Thomas P. O’Brien, Ivy A.
10   Wang, and Jennie Wang VonCannon, hereby submit their Disputed Jury
11   Instructions in the above-captioned case.       The parties respectfully
12   reserve the right to supplement these jury instructions as needed.
13         Unless otherwise noted, the parties have used the most recent
14   version (as of August 2021) of the Jury Instructions found on the
15   ///
16   ///
17   ///
18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28
                                           2
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 3 of 100 Page ID #:35882



1    Ninth Circuit’s website at: http://www3.ce9.uscourts.gov/jury-

2    instructions/model-criminal.

3    Dated: September 14, 2021          Respectfully submitted,

4                                       TRACY L. WILKISON
                                        Acting United States Attorney
5
                                        SCOTT M. GARRINGER
6                                       Assistant United States Attorney
                                        Chief, Criminal Division
7

8                                            /s/
                                        KRISTEN A. WILLIAMS
9                                       ALEXANDER C.K. WYMAN
                                        ALI MOGHADDAS
10                                      DAVID H. CHAO
                                        DAVID C. LACHMAN
11                                      Assistant United States Attorneys
12                                      Attorneys for Plaintiff
                                        UNITED STATES OF AMERICA
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           3
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 4 of 100 Page ID #:35883



1                      INDEX OF DISPUTED JURY INSTRUCTIONS

2
      No.            Title                          Source                   Page
3

4     21.1   Inappropriate          Given in United States v. Mazzo,           2
             Considerations*        No. 8:12-cr-00269(B)(AG) (C.D.
5                                   Cal. Feb. 21, 2018) (Guilford,
                                    J.), ECF No. 912 (jury
6                                   instruction number 17); see
                                    Leonard B Sand. et al., Modern
7                                   Federal Jury Instructions:
                                    Criminal, Instr. 2-11 (2016);
8                                   United States v. Rank, No. 84-
                                    1870, 1986 WL 18059, at *4 (6th
9                                   Cir. Oct. 14, 1986) (per
                                    curiam); Beck v. United States,
10                                  33 F.2d 107, 112 (8th Cir. 1929)
11
      30.1   Number of              1 Sand, Modern Federal Jury                6
12           Witnesses and          Instructions-Criminal ¶ 4-3
             Uncontradicted         (Matthew Bender ed. 2020)
13           Testimony*             (modified)

14     33    Statements by          Ninth Circuit Model Criminal               9
             Defendants*            Jury Instruction No. 4.1 (2010
15                                  ed.)
16
      37.1   Law Enforcement        1 Sand, Modern Federal Jury               12
17           Witness*               Instructions-Criminal ¶ 7-16
                                    (Matthew Bender ed. 2020)
18                                  (modified); Third Circuit Model
                                    Criminal Jury Instruction 4.18
19                                  (same); United States v.
                                    Bethancourt, 65 F.3d 1074, 1080
20
                                    (3d Cir. 1995); Bush v. United
21                                  States, 375 F.2d 602, 605 n.6
                                    (D.C. Cir. 1967)
22

23    39.1   Lost or Destroyed      Manual of Model Criminal Jury             15
             Evidence*              Instructions for the District
24                                  Courts of the Ninth Circuit §
                                    4.19 (2010 ed., last updated
25                                  3/2021)
26

27

28
                                           i
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 5 of 100 Page ID #:35884



1
      No.            Title                          Source                   Page
2

3      40    “On or About” –        Ninth Circuit Model Criminal              18
             Explained;             Jury Instruction No. 3.18 [On or
4
             Approximate Amount     About-Defined] (2010 ed.)
5            – Explained*           (modified for money laundering;
                                    allegations in FSI); 1A
6                                   O’Malley, Grenig, & Lee, Federal
                                    Jury Practice & Instructions, §
7                                   13.05 [“On or About” –
                                    Explained] (modified to
8                                   encompass “in or about”
9                                   allegations in the indictment),
                                    § 13.06 [Approximate Amount -
10                                  Explained] (6th ed. 2008)

11     43    Mail Fraud*            Ninth Circuit Model Criminal              25
12                                  Jury Instruction No. 8.121 (2010
                                    ed.; approved 6/2021) (modified
13                                  to add chart of specific counts)

14     44    Wire Fraud*            Ninth Circuit Model Criminal              42
15                                  Jury Instruction No. 8.121 (2010
                                    ed.; approved 6/2021) (modified
16                                  to add chart of specific counts)

17     45    Scheme to Defraud      Ninth Circuit Model Criminal              49
18           – Vicarious            Jury Instruction No. 8.122
             Liability*
19

20     47    Each use of the        O’Malley, Grenig & Lee, Federal           52
             mails and each         Jury Practice and Instructions,
21           transmission by        § 47.15 (6th ed. 2009) [Each use
             wire communication     of the mails and each
22           in interstate          transmission by wire
             commerce –             communication in interstate
23
             Defined*               commerce -- Defined]; see also
24                                  United States v. Garlick, 240
                                    F.3d 789, 792 (9th Cir. 2001);
25                                  United States v. Ferreyro, CR
                                    18-865-JFW (Dkt. 74 at 18)
26                                  (proposed instruction above on
                                    wire fraud given as instruction
27
                                    in wire fraud trial)
28
                                          ii
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 6 of 100 Page ID #:35885



1
      No.            Title                          Source                   Page
2

3     47.1   Good Faith*            O’Malley, Federal Jury Practice           55
                                    & Instructions-Criminal § 19:06
4
                                    (6th ed. Feb. 2021 update)
5                                   (modified); see Sand, Modern
                                    Federal Jury Instructions ¶ 8.01
6                                   (Good Faith) (Matthew Bender ed.
                                    2020); United States v. Tarallo,
7                                   380 F.3d 1174, 1191 (9th Cir.
                                    2004); United States v. Amlani,
8                                   111 F.3d 705, 717-18 (9th Cir.
9                                   1997); United States v. Gering,
                                    716 F.2d 615, 622 (9th Cir.
10                                  1983); United States v. Lin,
                                    3:11-cr-00393-TEH, Dkt. 102,
11                                  Jury Instructions, at 42-44
                                    (N.D. Cal. May 5, 2012); see
12                                  also United States v. Casperson,
                                    773 F.2d 216 (8th Cir. 1985);
13
                                    United States v. Jimenez, 513
14                                  F.3d 62, 75 (3rd Cir. 2008)

15     49    Fraud in               Ninth Circuit Model Instruction           60
16           Connection             No. 8.83 (2010 ed.; approved
             With                   3/2021) (modified to add “use”
17           Identification         definition set forth in the
             Documents              comment and to specify the
18           Aggravated             person and means-of-
             Identity Theft*
                                    identification charged)
19

20     53    Proof of Knowledge     1A O’Malley, Grenig, & Lee,               64
             or Intent*             Federal Jury Practice and
21                                  Instructions, § 17.07 (6th ed.
                                    2008); United States v. Dearing,
22                                  504 F.3d 897, 901-03 (9th Cir.
                                    2007); United States v. Lloyd,
23
                                    807 F.3d 1128, 1164 (9th Cir.
24                                  2015)

25    53.1   Venue with Respect     Adapted from L. Sand et al.               68
             to Counts 1-34*        Modern Fed. Jury Inst. – Crim.,
26                                  Inst. 3-11)
27

28
                                          iii
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 7 of 100 Page ID #:35886



1
      No.            Title                          Source                   Page
2

3      54    Conspiracy-            Ninth Circuit Model Instruction           72
             Elements*              No. 8.20 (2010 ed.; approved
4                                   1/2109) (modified for money
                                    laundering and single object);
5                                   id. cmt. (stating that overt act
                                    element should be omitted in
6                                   money laundering conspiracy
                                    cases)
7

8      55    Conspiracy—            Ninth Circuit Model Jury                  77
             Knowledge of the       Instruction No. 8.23 (2010 ed.;
9            Association with       approved 4/2019)
             Other
10           Conspirators*

11     56    Financial              Ninth Circuit Model Instruction           81
             Transaction or         Nos. 8.146 and 8.147 (2010 ed.;
12           Attempted              approved 6/2021); 18 U.S.C.
             Transaction to         § 1956(a)(1)
13           Promote Unlawful
             Activity;
14           Laundering or
             Attempting to
15           Launder Monetary
             Instruments*
16

17    56.1   Venue with Respect     Adapted from 18 U.S.C. §                  87
             to Counts 35-37*       1956(i); United States v.
18                                  Saavedra, 223 F.3d 85, 93 (2d
                                    Cir. 2000)
19
      56.2   Theory of Defense*     Manual of Model Criminal Jury             91
20                                  Instructions for the District
                                    Courts of the Ninth Circuit at
21                                  105 (Introductory Comment) (2010
                                    ed., last updated 3/2021);
22                                  United States v. Perdomo-Espana,
                                    522 F.3d 983, 986-87 (9th Cir.
23                                  2008) (same); United States v.
                                    Sarno, 73 F.3d 1470, 1487-88
24                                  (9th Cir. 1995); United States
                                    v. Morton, 999 F.2d 435, 439
25                                  (9th Cir. 1993)
26

27

28
                                          iv
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 8 of 100 Page ID #:35887



1

2

3

4

5

6

7

8

9
10

11                          UNITED STATES DISTRICT COURT
12                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
13   UNITED STATES OF AMERICA,              No. CR 17-661(A)-DMG

14            Plaintiff,                    DISPUTED JURY INSTRUCTIONS

15                  v.

16   JULIAN OMIDI,
       aka “Combiz Omidi,”
17     aka “Combiz Julian Omidi,”
       aka “Kambiz Omidi,”
18     aka “Kambiz Beniamia Omidi,”
       aka “Ben Omidi,”
19   SURGERY CENTER MANAGEMENT, LLC,
     and
20   MIRALI ZARRABI, M.D.,
       aka “Mirali Akba Ghandchi
21          Zarrabi,”
       aka “M.A. Ghandchi Zarrabi,”
22
              Defendants.
23

24

25

26

27

28
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 9 of 100 Page ID #:35888



1                          COURT’S INSTRUCTION NO. _____

2                   DEFENDANTS’ PROPOSED INSTRUCTION NO. 21.1

3

4          It would be improper for you to consider, in reaching your

5    decision as to whether the government sustained its burden of proof,

6    any personal feelings you may have about the gender, age, race,

7    religion, national origin, political affiliation or other

8    characteristics of Dr. Zarrabi or Mr. Omidi.

9          It would be improper for you to think that Dr. Zarrabi engaged
10   in or had knowledge of the alleged conduct just because he was an
11   independent contractor for Independent Medical Services, Inc.
12   Likewise, it would be improper for you to think that Mr. Omidi
13   engaged in or had knowledge of the alleged conduct just because of
14   his job title or responsibilities.        It is not enough for the
15   government to prove that one or more individuals involved in alleged
16   conduct reported to Mr. Omidi.     In addition, you may not infer that
17   Mr. Omidi, based solely on his position engaged in or had knowledge
18   of any alleged conduct.

19         It is also improper for you to consider any personal feelings

20   that you may have about the wealth, compensation, lifestyle, or other

21   characteristics of Dr. Zarrabi or Mr. Omidi.        All defendants, no

22   matter what their personal characteristics may be, are entitled to

23   the presumption of innocence, and the government always has the

24   burden of proof.

25   ///

26   ///

27   ///

28
                                           2
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 10 of 100 Page ID #:35889



1         It would also be improper for you to allow any feelings you

2    might have about the nature of the crimes charged to interfere with

3    what must be your fair and impartial decision-making process.

4

5    Source:   Given in United States v. Mazzo, No. 8:12-cr-00269(B)(AG)

6              (C.D. Cal. Feb. 21, 2018) (Guilford, J.), ECF No. 912 (jury

7              instruction number 17); see Leonard B Sand. et al., Modern

8              Federal Jury Instructions: Criminal, Instr. 2-11 (2016);

9              United States v. Rank, No. 84-1870, 1986 WL 18059, at *4
10             (6th Cir. Oct. 14, 1986) (per curiam) (reversing conviction
11             and “declin[ing] to adopt the government’s theory, akin to
12             a respondeat superior basis for criminal liability,” that
13             “Brown’s position as owner and president of the Clinic and
14             his frequent telephone contacts with it from the Caribbean
15             demonstrated sufficient control over the Clinic’s operation
16             to infer that Brown had participated in the criminal acts
17             alleged against him”); Beck v. United States, 33 F.2d 107,
18             112 (8th Cir. 1929) (“the doctrine of respondeat superior

19             that sometimes holds a principal for representations he

20             neither authorized nor ratified, expressly or impliedly, is

21             a doctrine of civil liability, and not of criminal

22             responsibility”).

23

24

25

26

27

28
                                            3
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 11 of 100 Page ID #:35890



1                             GOVERNMENT’S OBJECTION TO

2                    DEFENDANTS’ PROPOSED INSTRUCTION NO. 21.1

3

4         The government objects to the inclusion of this instruction.

5    The issue of bias -- both explicit and unconscious -- is already

6    covered sufficiently in Joint Proposed Instruction Nos. 1 and 20,

7    which follow Ninth Circuit Model Criminal Jury Instruction Nos. 1.1

8    and 3.1.    The government would not object to adding “wealth” or

9    “lifestyle” to those instructions.
10        With regard to the first sentence in paragraph two, regarding
11   defendant Zarrabi’s status as an independent contractor, this
12   instruction improperly focuses the jury’s attention on a particular
13   fact -- namely, that Dr. Zarrabi was an independent contractor for
14   co-defendant Independent Medical Services, Inc.         With regard to the
15   remaining sentences in paragraph two, regarding defendant Omidi, this
16   instruction improperly focuses the jury’s attention on particular
17   facts related to defendant Omidi’s titles or responsibilities.           In
18   both cases, the jury is properly instructed elsewhere to view the

19   evidence as a whole, and this instruction could confuse the jury by

20   singling out a piece of evidence and could mislead the jury into

21   thinking that they cannot consider defendant Zarrabi’s title or

22   defendant Omidi’s titles or responsibilities in evaluating the

23   evidence.

24        Lastly, the jury will already be instructed several times on the

25   government’s burden, and, therefore, the additional language in this

26   paragraph regarding the government’s burden is unnecessary.

27

28
                                            4
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 12 of 100 Page ID #:35891



1               DEFENDANTS’ RESPONSE TO GOVERNMENT’S OBJECTION TO

2                   DEFENDANTS’ PROPOSED INSTRUCTION NO. 21.1

3

4         Defendants believe this instruction should be given, as it is

5    well-supported in the case law, as the source citations demonstrate.

6    Moreover, given the amount of evidence that is likely to be adduced

7    at trial about Mr. Omidi’s and Dr. Zarrabi’s respective employment

8    positions, Defendants believe that the jury should be told, directly,

9    that they cannot assume knowledge or participation simply because,
10   for example, Mr. Omidi may have held a supervisory position, or the
11   fact that Dr. Zarrabi served as independent contractor.          While
12   Defendants agree that other jury instructions make clear that the
13   Government needs to prove each defendant’s knowledge and
14   participation, Defendants believe that this proposed instruction will
15   ensure that the jurors realize that it would be improper to convict
16   on the basis of the facts described in this instruction.          Moreover,
17   this instruction does not prejudice the Government in any way and it
18   is short, both of which are factors that support it being given.

19

20

21

22

23

24

25

26

27

28
                                            5
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 13 of 100 Page ID #:35892



1                          COURT’S INSTRUCTION NO. _____

2                    DEFENDANTS’ PROPOSED INSTRUCTION NO. 30.1

3

4         The fact that one party called more witnesses and introduced

5    more evidence than the other does not mean that you should

6    necessarily find the facts in favor of the side offering the most

7    witnesses.    By the same token, you do not have to accept the

8    testimony of any witness who you find not to be credible, even if the

9    witness’s testimony has not been contradicted or impeached. You also
10   have to decide which witnesses to believe and which facts are true.
11   To do this you must look at all the evidence, drawing upon
12   your own common sense and personal experience.        After examining all
13   the evidence, you may decide that the party calling the most
14   witnesses has not persuaded you because you do not believe its
15   witnesses, or because you do believe the fewer witnesses called by
16   the other side.
17        You should keep in mind that the burden of proof is always on
18   the government and the defendants are not required to call any

19   witnesses or offer any evidence, since they are presumed to be

20   innocent.

21

22

23

24

25   Source:     1 Sand, Modern Federal Jury Instructions-Criminal ¶ 4-3

26               [Number of Witnesses and Uncontradicted Testimony] (Matthew

27               Bender ed. 2020) (modified).

28
                                            6
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 14 of 100 Page ID #:35893



1                             GOVERNMENT’S OBJECTION TO

2                   DEFENDANTS’ PROPOSED INSTRUCTION NO. 30.1

3

4         The government objects to the inclusion of this instruction as

5    unnecessary and argumentative and without support in the Ninth

6    Circuit.   Also, the issue of presumption of innocence is already

7    covered in Joint Proposed Instructions Nos. 2 and 21.

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            7
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 15 of 100 Page ID #:35894



1               DEFENDANTS’ RESPONSE TO GOVERNMENT’S OBJECTION TO

2                   DEFENDANTS’ PROPOSED INSTRUCTION NO. 30.1

3

4         Defendants believe this instruction should be given.          It is very

5    likely that the parties will be calling different numbers of

6    witnesses and the jury should be told that the number of witnesses is

7    not indicative of guilt or innocence.       Moreover, it is important for

8    the jury to understand that they are the final arbiter of a witness’s

9    credibility, even if that credibility is not attacked during cross-
10   examination by the attorneys.      This instruction is short, causes no
11   prejudice to the Government’s case and can only benefit the cause of
12   justice by ensuring that the jury fully understands what conclusions
13   are permissible and impermissible to draw.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            8
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 16 of 100 Page ID #:35895



1                           COURT’S INSTRUCTION NO. ___

2                    GOVERNMENT’S PROPOSED INSTRUCTION NO. 33

3

4          You have heard testimony that defendant Mirali Zarrabi, and

5    agents of defendant Surgery Center Management, LLC, made a statement.

6    It is for you to decide (1) whether the defendant made the statement,

7    and (2) if so, how much weight to give to it.        In making those

8    decisions, you should consider all the evidence about the statement,

9    including the circumstances under which the defendant may have made
10   it.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26   Source:    Ninth Circuit Model Criminal Jury Instruction No. 4.1

27              [Statements by Defendant] (2010 ed.).

28
                                            9
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 17 of 100 Page ID #:35896



1                             DEFENDANTS’ OBJECTION TO

2                    GOVERNMENT’S PROPOSED INSTRUCTION NO. 33

3

4         Defendants object to the inclusion of this instruction.           As the

5    comments to Ninth Circuit Model Criminal Jury Instruction No. 4.1,

6    make clear, this jury instruction is for confessions or self-

7    incriminating statements and none of the parties in this case have

8    confessed.   During meet and confer discussions with the Government,

9    the Government responded that this instruction should be “given at
10   least with regard to Dr. Zarrabi, who gave recorded statements in
11   interviews, and SCM, whose agent, Charles Klasky, has pleaded guilty
12   and is going to testify at trial about his involvement in the crimes
13   as SCM’s agent.”    Even as modified, Defendants continue to object.
14   First, all Defendants have objected to the admission of Dr. Zarrabi’s
15   recorded statements and if the Court properly sustains those
16   objections, there will be no predicate for this instruction.           Second,
17   even if the statements were to be admitted, this instruction
18   prejudicially directs the jury’s attention to those statements, by

19   noting them specifically in the jury charge.        Second, with respect to

20   SCM and Charles Klasky, it is not appropriate for the court to

21   instruct the jury that Klasky was “acting as an agent of SCM” when he

22   acted as he did.    That is a factual determination for the jury to

23   decide.

24

25

26

27

28
                                           10
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 18 of 100 Page ID #:35897



1               GOVERNMENT’S RESPONSE TO DEFENDANTS’ OBJECTION TO

2                    GOVERNMENT’S PROPOSED INSTRUCTION NO. 33

3

4         The government continues to believe that this instruction, which

5    is based on a Ninth Circuit model instruction, is appropriate at

6    least as to defendants Zarrabi and SCM.       If the Court does not

7    ultimately allow the statements to be admitted, the parties and the

8    Court can revisit the need for this instruction.

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           11
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 19 of 100 Page ID #:35898



1                           COURT’S INSTRUCTION NO. ___

2                    DEFENDANTS’ PROPOSED INSTRUCTION NO. 37.1

3

4         You have heard testimony from witnesses who work for government

5    agencies.    The fact that a witness may be employed by the federal or

6    state government as an official does not mean that his or her

7    testimony is necessarily deserving of more or less consideration or

8    greater or lesser weight than that of an ordinary witness.

9         At the same time, it is quite legitimate for defense counsel to
10   try to attack the credibility of a government agency witness on the
11   grounds that his or her testimony may be colored by a personal or
12   professional interest in the outcome of the case.
13        It is your decision, after reviewing all the evidence, whether
14   to accept the testimony of a government agency witness and to give
15   that testimony whatever weight, if any, you find it deserves.
16

17   Sources:    1 Sand, Modern Federal Jury Instructions-Criminal ¶ 7-16

18               (Law Enforcement Witness) (Matthew Bender ed. 2020)

19               (modified); Third Circuit Model Criminal Jury Instruction

20               4.18 (same); United States v. Bethancourt, 65 F.3d 1074,

21               1080 (3d Cir. 1995) (“[T]he government witnesses’ testimony

22               was not entitled to any greater consideration because of

23               their federal employment.”); Bush v. United States, 375

24               F.2d 602, 605 n.6 (D.C. Cir. 1967) (affirming lower court

25               instruction “to give an officer’s testimony no weight

26               different from that given any other witness simply

27               because he was an officer.”).

28
                                           12
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 20 of 100 Page ID #:35899



1                             GOVERNMENT’S OBJECTION TO

2                   DEFENDANTS’ PROPOSED INSTRUCTION NO. 37.1

3

4         The government objects to the inclusion of this instruction.

5    This argumentative instruction appears to suggest to the jury that

6    law enforcement testimony should be treated with caution in the same

7    manner as cooperator testimony -- for example, by stating that it is

8    “quite legitimate for defense counsel to try to attack the

9    credibility of a law enforcement witness on the grounds that his
10   testimony may be colored by a personal or professional interest in
11   the outcome of the case” -- which is without support in the Ninth
12   Circuit.
13        The cases cited by defendants in support of this instruction
14   stand for the unremarkable proposition that testimony of law
15   enforcement witnesses should be treated no differently than the
16   testimony of other witnesses.      Paragraph two of this proposed
17   instruction, however, does just that by suggesting that law
18   enforcement witnesses have a “personal or professional interest in

19   the outcome of the case” that may affect their credibility.

20

21

22

23

24

25

26

27

28
                                           13
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 21 of 100 Page ID #:35900



1               DEFENDANTS’ RESPONSE TO GOVERNMENT’S OBJECTION TO

2                   DEFENDANTS’ PROPOSED INSTRUCTION NO. 37.1

3

4         Defendants believe this instruction should be given, especially

5    given that the Government has made clear that it intends to use law

6    enforcement witnesses to present substantial portions of its case.

7    As the sources cited by Defendants make clear, this instruction is

8    well supported in the law and the fact that it is not always given in

9    every Ninth Circuit case is not a reason why it should not be given
10   here, especially since Defendants have specifically asked for it and
11   given the role that law enforcement witnesses will likely play at
12   trial.   The Government’s claim that this instruction suggests that
13   law enforcement witnesses should be treated differently is
14   contradicted by the instruction itself, which makes clear that the
15   jury is the ultimate arbiter of credibility.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                           14
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 22 of 100 Page ID #:35901



1                           COURT’S INSTRUCTION NO. ___

2                   DEFENDANTS’ PROPOSED INSTRUCTION NO. 39.1

3
          [Defendants reserve the right to propose a missing evidence
4
                 instruction at a later date, if appropriate].
5

6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24   Source:   Manual of Model Criminal Jury Instructions for the District
25             Courts of the Ninth Circuit § 4.19 [Lost or Destroyed
26             Evidence] (2010 ed., last updated 3/2021).
27

28
                                           15
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 23 of 100 Page ID #:35902



1                             GOVERNMENT’S OBJECTION TO

2                   DEFENDANTS’ PROPOSED INSTRUCTION NO. 39.1

3

4         Although the government understands that defendants are simply

5    reserving their rights as to this instruction, they have not provided

6    any basis for the inclusion of this instruction, which is appropriate

7    only where there is a showing that there was “evidence lost or

8    destroyed by the government.”      Ninth Circuit Model Criminal Jury

9    Instruction No. 4.19 cmt.     Aside from defendant SCM’s claims that
10   materials Charles Klasky may have deleted at the end of his
11   employment constituted exculpatory evidence –- a factual assertion
12   that the government disputes and for which the Court has found no
13   evidence (see Dkt. 1338) -- defendants have not identified any
14   evidence that they believe has been “lost or destroyed by the

15   government.”

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           16
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 24 of 100 Page ID #:35903



1               DEFENDANTS’ RESPONSE TO GOVERNMENT’S OBJECTION TO

2                   DEFENDANTS’ PROPOSED INSTRUCTION NO. 39.1

3

4         Defendants have only reserved their right to ask for this

5    instruction, based on what may be revealed at trial.         For example,

6    while the Government claims that only “SCM” has claimed that

7    important evidence has been deleted, SCM is a defendant in this case

8    and its cross examination during trial is likely to reveal important

9    evidence that corroborates its claim.       The Court should reserve
10   judgment on this instruction until after the parties have rested, and
11   only if Defendants actually seek a missing evidence instruction.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           17
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 25 of 100 Page ID #:35904



1                           COURT’S INSTRUCTION NO. ___

2                    GOVERNMENT’S PROPOSED INSTRUCTION NO. 40

3

4         The indictment charges that the offenses alleged were committed

5    “on or about” or “in or about” certain dates.

6         Although it is necessary for the government to prove beyond a

7    reasonable doubt that the offenses were committed on a date

8    reasonably near the dates alleged in the indictment, it is not

9    necessary for the government to prove that the offenses were
10   committed precisely on the dates charged.
11        The indictment also alleges approximate amounts of money
12   involved in the crimes charged.      It is not necessary for the
13   government to prove the exact or precise amount of money alleged in
14   the indictment.
15        The indictment also charges the defendants with committing the
16   charged offenses in several ways, using the conjunctive word “and.”
17   However, it is sufficient if the government proves that the
18   defendants committed the offense in only one of the several ways.

19

20   Sources:   Ninth Circuit Model Criminal Jury Instruction No. 3.18 [On

21              or About - Defined] (2010 ed.; approved 6/2015) (modified

22              to include “in or about”); 1A O’Malley, Grenig, & Lee,

23              Federal Jury Practice & Instructions, § 13.05 [“On or

24              About” – Explained] (modified to include “in or about”),

25              § 13.06 [Approximate Amount - Explained] (6th ed. 2008);

26              United States v. Bonanno, 852 F.2d 434, 441 (9th Cir.

27              1988).

28
                                           18
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 26 of 100 Page ID #:35905



1                         DEFENDANTS’ PARTIAL OBJECTION TO

2                    GOVERNMENT’S PROPOSED INSTRUCTION NO. 40

3

4         Defendants object to the inclusion of the final two sentences of

5    this instruction, which state “[t]he indictment also charges the

6    defendants with committing the charged offenses in several ways,

7    using the conjunctive word ‘and.’      However, it is sufficient if the

8    government proves that the defendants committed the offense in only

9    one of the several ways.”     During meet and confer discussions with
10   the Government, the Government stated that these sentences were meant
11   to refer to the mail and wire fraud statutes, which, at first glance,
12   appear to be written to include two alternative means by which they
13   can be violated.    See 18 U.S.C. § 1343 (“Whoever, having devised or
14   intending to devise any scheme or artifice to defraud, or for

15   obtaining money or property by means of false or fraudulent

16   pretenses, representations, or promises, transmits or causes to be

17   transmitted by means of wire, radio, or television communication in

18   interstate or foreign commerce, any writings, signs, signals,

19   pictures, or sounds for the purpose of executing such scheme or

20   artifice, shall be fined under this title or imprisoned not more than

21   20 years, or both.”); see also 18 U.S.C. § 1341 (nearly identical

22   mail fraud statute).

23        There was a time when lower courts interpreted the two clauses

24   separated by the “or” to mean that 18 U.S.C 1341 (mail fraud) and

25   1343 (wire fraud) could be violated via two different means:           (i) a

26   scheme to “obtain money or property by means of false or fraudulent

27   pretenses, representations” or (ii) a “scheme to defraud,” without

28
                                           19
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 27 of 100 Page ID #:35906



1    any false representations.     Thirty years ago, however, the Supreme

2    Court decided McNally v. United States, 483 U.S. 350, 358, 359 (1987)

3    and held that the phrase “to defraud” and the phrase “to obtain money

4    or property” do not represent separate crimes, but instead modify

5    each other, such that the phrase “obtain money or property by means

6    of false or fraudulent pretenses, representations” simply describes

7    what constitutes a “scheme to defraud.”       See Cleveland v. United

8    States, 531 U.S. 12, 26 (2000) (rejecting the “Government

9    conten[tion] that § 1341, as amended in 1909, defines two independent
10   offenses: (1) ‘any scheme or artifice to defraud’ and (2) ‘any scheme
11   or artifice . . . for obtaining money or property by means of false
12   or fraudulent pretenses, representations, or promises’” and
13   explaining that “in McNally, we recognized that ‘[b]ecause the two
14   phrases identifying the proscribed schemes appear in the disjunctive,

15   it is arguable that they are to be construed independently.’ But we

16   rejected that construction of the statute, instead concluding that

17   the second phrase simply modifies the first by ‘making it

18   unmistakable that the statute reached false promises and

19   misrepresentations as to the future as well as other frauds involving

20   money or property’ . . . Were the Government correct that the second

21   phrase of § 1341 defines a separate offense, the statute would appear

22   to arm federal prosecutors with power to police false statements in

23   an enormous range of submissions to state and local authorities . . .

24   [W]e declined to attribute to § 1341 a purpose so encompassing where

25   Congress has not made such a design clear.”); see also Loughrin v.

26   United States, 573 U.S. 351, 359 (2014) (explaining that “despite the

27   word ‘or’ [in Section 1341] McNally understood that provision as

28
                                           20
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 28 of 100 Page ID #:35907



1    setting forth just one offense—using the mails to advance a scheme to

2    defraud.   The provision’s back half . . . merely codified a prior

3    judicial decision applying the front half: In other words, the back

4    clarified that the front included certain conduct, rather than doing

5    independent work.”).    Just last year, in the Supreme Court’s latest

6    opinion interpreting the wire fraud statute, the Supreme Court again

7    confirmed that Section 1343’s “disjunctive language” must be read as

8    a “unitary whole,” such that “the latter phrase” in fact “limits the

9    former,” rather than constituting two separate crimes.          Kelly v.
10   United States, 140 S. Ct. 1565, 1571 (2020).        To the extent that the

11   Ninth Circuit at one time interpreted Section 1341 and Section 1343

12   to contain two different “alternatives,” those cases have now been

13   squarely overruled.    See also United States v. Kalu, 791 F.3d 1194,

14   1202-03 (10th Cir. 2015) (“The underlying premise of the Government’s

15   argument—that § 1341 contains two separate offenses with distinct

16   elements—is incorrect. The Supreme Court has clarified . . . that §

17   1341 contains a single offense and does not separately prohibit a

18   “scheme or artifice to defraud” and a scheme or artifice “for

19   obtaining money or property by means of false or fraudulent

20   pretenses.”); United States v. Males, 459 F.3d 154, 157 (2d Cir.

21   2006) (“It is well established that the language in § 1343, ‘scheme

22   or artifice to defraud, or for obtaining money or property by means

23   of false or fraudulent pretenses, representations, or promises,’ is

24   not to be read in the disjunctive. . . . [T]he Supreme Court[] [has]

25   command[ed] that the statute be read conjunctively to require that

26   the defendant not only devise a scheme or artifice, but also use that

27   scheme or artifice to obtain money or property.”); United States v.

28
                                           21
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 29 of 100 Page ID #:35908



1    Berroa, 856 F.3d 141, 149 (1st Cir. 2017) (explaining that the “bank

2    fraud statute, unlike the mail fraud statute, may be violated in two

3    distinct ways”) (emphasis added).

4         Because the Supreme Court has made clear that there is only one

5    means of violating the mail and wire fraud statutes—by devising a

6    scheme to defraud to obtain money or property executed through

7    material false representations—there is no need for the final two

8    sentences of the Government’s proposed instruction and the Court

9    should not include those sentences in its jury charge.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           22
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 30 of 100 Page ID #:35909



1             GOVERNMENT’S RESPONSE TO DEFENDANTS’ PARTIAL OBJECTION TO

2                        GOVERNMENT’S PROPOSED INSTRUCTION NO. 40

3

4         Defendants misstate the law.      McNally v. United States, 483 U.S.

5    350, 358-60 (1987), held that regardless of how the government is

6    proceeding in a mail or wire fraud case, the object of the scheme

7    must be to deprive the victim of money or property, not an intangible

8    right.    (The specific context was the intangible right to honest

9    services.)    Congress responded to McNally by enacting 18 U.S.C.
10   § 1346, which reinstated honest services fraud as something covered

11   by 18 U.S.C.    §§ 1341 and 1343.    McNally still stands for the

12   proposition that Sections 1341 and 1343 do not extend to any other

13   intangible rights.    But it did not merge the two ways the government

14   can prove up a violation.

15        The Ninth Circuit in United States v. Woods, 335 F.3d 993, 997-

16   98 (9th Cir. 2003) (which is cited in Ninth Circuit Model Criminal

17   Jury Instruction No. 8.121), explicitly established that, at least in

18   the Ninth Circuit, there are still two distinct ways to prove

19   mail/wire fraud, one of which is a “scheme to defraud” without any

20   specific false representations.      Indeed, it approved of an

21   instruction including the following language:

22        A defendant’s actions can constitute a scheme to defraud
          even if there are no specific false statements involved.
23        The deception need not be premised upon words or statements
          standing alone. The arrangement of the words or the
24        circumstances in which they are used may create an
          appearance which is false or deceptive, even if the words
25        themselves fall short of this. Thus, even if statements as
          part of the scheme are not literally false, you may
26        consider whether the statements taken as a whole were
          misleading and deceptive. Evidence beyond a reasonable
27        doubt that a scheme was reasonably calculated to deceive is
          sufficient to establish a scheme to defraud.
28
                                           23
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 31 of 100 Page ID #:35910



1    Id. (emphasis added).    Accordingly, the government’s proposed

2    instruction comports with existing Ninth Circuit law, and the

3    Court should give the instruction as requested.

4

5

6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           24
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 32 of 100 Page ID #:35911



1                           COURT’S INSTRUCTION NO. ___

2                    GOVERNMENT’S PROPOSED INSTRUCTION NO. 43

3

4           The defendants are charged in Counts One through Twenty-Eight of

5    the First Superseding Indictment with executing a mail fraud scheme

6    on or about the dates set forth below, in violation of Section 1341

7    of Title 18 of the United States Code.

8

9    COUNT        DATE      ITEM MAILED
     ONE          1/29/13   CMS HCFA 1500 claim form for $15,971 for
10                          titration study (CPT code 95811) for D.S. on
                            December 10, 2011 and titration study SSR,
11
                            mailed to United Healthcare
12   TWO          2/13/13   Check No. I0001682492 issued by Tricare – West
                            Region Claims payable to Classic SleepCare LLC
13                          in the amount of $2,969.59, including $187.01
                            in payment of a claim for CPAP accessories (CPT
14                          codes A7032, A7034, A7037, and A7038) provided
                            to J.J. on January 10, 2013, mailed to Classic
15
                            SleepCare LLC
16   THREE        2/27/13   Check No. I0001755925 issued by Champus – Tri
                            West WI payable to Classic SleepCare LLC in the
17                          amount of $4,085.34, including $285.14 in
                            payment of a claim for CPAP accessories (CPT
18                          codes A7032, A7034, A7035, A7037, A7038, and
                            A7039) provided to A.F. on January 30, 2013,
19
                            mailed to Classic SleepCare LLC
20   FOUR         3/6/13    Check No. I0001792136 issued by Champus – Tri
                            West WI payable to Classic SleepCare LLC in the
21                          amount of $2,747.32, including $50.49 in
                            payment of a claim for CPAP accessories (CPT
22                          codes A7033 and A7038) provided to L.M. on
                            February 21, 2013, mailed to Classic SleepCare
23
                            LLC
24

25

26

27

28
                                           25
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 33 of 100 Page ID #:35912



1    COUNT       DATE       ITEM MAILED
     FIVE        3/12/13    Check No. 0806075258 issued by HealthNet
2                           payable to Classic SleepCare LLC in the amount
                            of $3,559.65, including $991.64 in payment of
3
                            claims for CPAP accessories (CPT codes A7032,
4                           A7034, A7037, and A7038) provided to J.C. on
                            8/24/12 and $880.02 in payment of claims for
5                           CPAP accessories (CPT codes A7032, A7034,
                            A7035, A7037, A7038, and A7039) provided to
6                           J.C. on 11/27/12, mailed to Classic SleepCare
                            LLC
7
     SIX         3/15/13    Check No. 121301 issued by Operating Engineers
8                           Health and Welfare Fund payable to Classic
                            SleepCare LLC in the amount of $185.03 in
9                           payment of a claim for an APAP (CPT code E0601)
                            provided to E.J. on July 31, 2011, mailed to
10                          Classic SleepCare LLC
     SEVEN       4/3/13     Check No. I0001937686 issued by Champus – Tri
11
                            West WI payable to Classic SleepCare LLC in the
12                          amount of $3,280.82, including $220.64 in
                            payment of a claim for CPAP accessories (CPT
13                          codes A7030, A7035, A7037, A7038, and A7039)
                            provided to M.B. on March 21, 2013, mailed to
14                          Classic SleepCare LLC
     EIGHT       4/5/13     Check No. 5692250094SRS issued by Tricare –
15
                            West Claims payable to Classic SleepCare LLC in
16                          the amount of $310.75, including $195.94 in
                            payment of a claim for CPAP accessories (CPT
17                          codes A7032, A7034, A7037, and A7038) provided
                            to L.W. on March 21, 2013, mailed to Classic
18                          SleepCare LLC
     NINE        4/15/13    Check No. 92301737 issued by United Healthcare
19                          payable to Classic SleepCare LLC in the amount
20                          of $130.50 in payment of a claim for CPAP
                            accessories (CPT codes A7032, A7034, A7037, and
21                          A7038) provided to T.L. on March 30, 2013,
                            mailed to Classic SleepCare LLC
22   TEN         4/24/13    Check No. I0002014136 issued by Tricare – West
                            Region Claims payable to Classic SleepCare LLC
23                          in the amount of $8,515.20, including $224.39
24                          in payment of a claim for CPAP accessories (CPT
                            codes A7030, A7037, and A7038) provided to T.S.
25                          on March 29, 2013, mailed to Classic SleepCare
                            LLC
26   ELEVEN      5/8/13     CMS HCFA 1500 claim form for $15,540 for
                            titration study (CPT code 95811) for V.C. on
27                          June 2, 2011 and titration study SSR, mailed to
28                          Anthem
                                         26
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 34 of 100 Page ID #:35913



1    COUNT       DATE  ITEM MAILED
     TWELVE      6/5/13Check No. 38134488 issued by GEHA payable to
2                      Lee K. Au, MD in the amount of $3,684.00 in
                       payment of a claim for Lap-Band surgery for
3
                       S.G. on August 31, 2012, mailed to Dr. Au
4    THIRTEEN 6/5/13   CMS UB04 claim form for $16,525 for PSG (CPT
                       95810) for A.A. on October 14, 2010 and PSG
5                      SSR, mailed to GEHA
     FOURTEEN 6/12/13  Check No. 169205 issued by Operating Engineers
6                      Health and Welfare Fund payable to Independent
                       Medical Services, Inc. in the amount of $888.90
7
                       in payment of a claim for titration study (CPT
8                      code 95811) for K.R. on February 16, 2012,
                       mailed to IMS
9    FIFTEEN   7/25/13 Check No. 0108284910 issued by Anthem payable
                       to Independent Medical Services, Inc. in the
10                     amount of $6,687.25, including $3,245.00 in
                       payment of a claim for PSG (CPT code 95810) for
11
                       S.K. on February 9, 2012, mailed to IMS
12   SIXTEEN   9/7/13  Check issued by Anthem payable to P.R. in the
                       amount of $6,076.16 in payment of a claim for
13                     Lap-Band surgery (CPT code 43770) for P.R. on
                       September 8, 2011, mailed to P.R.
14   SEVENTEEN 11/9/13 Check issued by Anthem payable to P.R. in the
                       amount of $6,076.16 in payment of a claim for
15
                       Lap-Band surgery (CPT code 43770) for P.R. on
16                     September 8, 2011, mailed to P.R.
     EIGHTEEN 12/18/13 Check No. 240646 issued by Operating Engineers
17                     Health and Welfare Fund payable to Classic
                       SleepCare LLC in the amount of $527.28 in
18                     payment of a claim for CPAP accessories (CPT
                       Codes A7032, A7034, A7035, A7037, A7038, A7039)
19
                       provided to C.R. on August 28, 2013, mailed to
20                     Classic SleepCare LLC
     NINETEEN 12/18/13 Check No. 238759 issued by Operating Engineers
21                     Health and Welfare Fund payable to Classic
                       SleepCare LLC in the amount of $148.02 in
22                     payment of a claim for APAP (CPT Code E0601)
                       provided to N.A. on June 24, 2011, mailed to
23
                       Classic SleepCare LLC
24   TWENTY    2/19/14 Check No. 4981383 issued by California’s Valued
                       Trust payable to Independent Medical Services,
25                     Inc. in the amount of $548.93 in payment of a
                       claim for PSG (CPT code 95810) for S.Z. on
26                     February 7, 2014, mailed to IMS
27

28
                                           27
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 35 of 100 Page ID #:35914



1    COUNT       DATE       ITEM MAILED
     TWENTY-     3/31/14    Check No. 854866457 issued by Blue Cross Blue
2    ONE                    Shield of Massachusetts payable to T.M. in the
                            amount of $1,072.25 in payment of a claim for
3
                            titration study (CPT code 95811) for F.M. on
4                           March 14, 2014, mailed to T.M.
     TWENTY-     4/4/14     Check No. 278850 issued by Operating Engineers
5    TWO                    Health & Welfare Fund in the amount of $514.08
                            payable to Independent Medical Services, Inc.
6                           in payment of a claim for Lap-Band surgery (CPT
                            code 43770) for S.N. on May 17, 2013, mailed to
7
                            IMS
8    TWENTY-     4/8/14     Check No. 239426 issued by Operating Engineers
     THREE                  Health & Welfare Fund payable to Modern
9                           Institute of Plastic Surgery in the amount of
                            $5,745.42 in payment of a claim for titration
10                          study (CPT code 95811) for A.W. on February 19,
                            2011, mailed to MIPS
11
     TWENTY-     8/21/14    Check No. 5064977 issued by California’s Valued
12   FOUR                   Trust payable to Independent Medical Services,
                            Inc. in the amount of $879.28, including
13                          $601.39 in payment of a claim for titration
                            study (CPT code 95811) for S.Z. on August 1,
14                          2014, mailed to IMS
     TWENTY-     9/12/14    Check No. 50006640 issued by Blue Shield of
15
     FIVE                   California payable to T.R. in the amount of
16                          $421.44 in payment of a claim for titration
                            study (CPT code 95811) for T.R. on August 8,
17                          2014, mailed to T.R.
     TWENTY-     10/1/14    Check No. 356653 issued by Operating Engineers
18   SIX                    Health & Welfare Fund payable to Independent
                            Medical Services in the amount of $3,213.01 in
19
                            payment of a claim for Lap-Band surgery (CPT
20                          code 43770) for S.N. on May 17, 2013, mailed to
                            IMS
21   TWENTY-     1/8/15     Check No. 394464 issued by Operating Engineers
     SEVEN                  Health & Welfare Fund payable to San Diego ASC,
22                          LLC in the amount of $24,374.82 in payment for
                            a claim for Lap-Band surgery (CPT code 43770)
23
                            for S.N. on May 17, 2013, mailed to San Diego
24                          ASC, LLC
     TWENTY-     3/22/16    Check No. 0121443507 issued by Anthem Blue
25   EIGHT                  Cross payable to Independent Medical Services,
                            Inc. in the amount of $782.75 in payment of a
26                          claim for PSG (CPT code 95810) for K.M. on
                            August 15, 2014, mailed to IMS
27

28
                                           28
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 36 of 100 Page ID #:35915



1         For a defendant to be found guilty of mail fraud, the government

2    must prove each of the following elements beyond a reasonable doubt:

3         First, the defendant knowingly participated in or devised a

4    scheme or plan to defraud, or a scheme or plan for obtaining money or

5    property by means of false or fraudulent pretenses, representations,

6    or promises.   Deceitful statements of half-truths may constitute

7    false or fraudulent representations;

8         Second, the statements made as part of the scheme were material;

9    that is, they had a natural tendency to influence, or were capable of
10   influencing, a person to part with money or property;
11        Third, the defendant acted with the intent to defraud; that is,

12   the intent to deceive and cheat; and

13        Fourth, the defendant used, or caused to be used, the mails to

14   carry out or attempt to carry out an essential part of the scheme.

15

16        In determining whether a scheme to defraud exists, you may

17   consider not only the defendant’s words and statements, but also the

18   circumstances in which they are used as a whole.

19        A mailing is caused when one knows that the mails will be used

20   in the ordinary course of business or when one can reasonably foresee

21   such use. It does not matter whether the material mailed was itself

22   false or deceptive so long as the mail was used as a part of the

23   scheme, nor does it matter whether the scheme or plan was successful

24   or that any money or property was obtained

25

26

27

28
                                           29
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 37 of 100 Page ID #:35916



1    Source:   Ninth Circuit Model Criminal Jury Instruction No. 8.121

2              (2010 ed.; approved 6/2021) [Mail Fraud] (modified to add

3              chart of specific counts).

4

5

6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           30
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 38 of 100 Page ID #:35917



1                             DEFENDANTS’ OBJECTION TO

2                    GOVERNMENT’S PROPOSED INSTRUCTION NO. 43

3

4         Defendants have numerous objections to the Government’s proposed

5    instruction regarding the elements of mail fraud.

6        First, as proposed, the Government’s instruction informs the jury

7    that the mail fraud statute can be violated in two ways:          if the

8    defendant knowingly participated in, or devised, either (i) a “scheme

9    or plan to defraud,” or (ii) “a scheme or plan for obtaining money or
10   property by means of false or fraudulent pretenses, representations,

11   or promises,” thus suggesting that the Government may not have to

12   prove a false representation to obtain conviction.         In meet and

13   confer discussions with the Government, the Government advised that

14   it believes that there are two alternative offenses contained within

15   Section 1341 and that it can prove the existence of a “scheme to

16   defraud” without having to prove any false representations.          The

17   Government is wholly incorrect.

18       There was a time when lower courts interpreted the two clauses

19   separated by the “or” to mean that 18 U.S.C 1341 (mail fraud) and

20   1343 (wire fraud) could be violated via two different means:           (i) a

21   scheme to “obtain money or property by means of false or fraudulent

22   pretenses, representations” or (ii) a “scheme to defraud,” without

23   any false representations.     Thirty years ago, however, the Supreme

24   Court decided McNally v. United States, 483 U.S. 350, 358, 359 (1987)

25   and held that the clause “to defraud” and the clause “to obtain money

26   or property” do not represent separate crimes, but instead modify

27   each other, such that the clause “obtain money or property by means

28
                                           31
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 39 of 100 Page ID #:35918



1    of false or fraudulent pretenses, representations” simply describes

2    what constitutes a “scheme to defraud.”       See Cleveland v. United

3    States, 531 U.S. 12, 26 (2000) (rejecting the “Government

4    conten[tion] that § 1341, as amended in 1909, defines two independent

5    offenses: (1) ‘any scheme or artifice to defraud’ and (2) ‘any scheme

6    or artifice . . . for obtaining money or property by means of false

7    or fraudulent pretenses, representations, or promises’” and

8    explaining that “in McNally, we recognized that ‘[b]ecause the two

9    phrases identifying the proscribed schemes appear in the disjunctive,
10   it is arguable that they are to be construed independently.’ But we
11   rejected that construction of the statute, instead concluding that
12   the second phrase simply modifies the first by ‘making it
13   unmistakable that the statute reached false promises and
14   misrepresentations as to the future as well as other frauds involving
15   money or property’. . . Were the Government correct that the second
16   phrase of § 1341 defines a separate offense, the statute would appear
17   to arm federal prosecutors with power to police false statements in
18   an enormous range of submissions to state and local authorities . . .

19   [W]e declined to attribute to § 1341 a purpose so encompassing where

20   Congress has not made such a design clear.”); see also Loughrin v.

21   United States, 573 U.S. 351, 359 (2014) (explaining that “despite the

22   word ‘or’ [in Section 1341 and Section 1343] McNally understood that

23   provision as setting forth just one offense—using the mails to

24   advance a scheme to defraud. The provision’s back half . . . merely

25   codified a prior judicial decision applying the front half: In other

26   words, the back clarified that the front included certain conduct,

27   rather than doing independent work.”).

28
                                           32
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 40 of 100 Page ID #:35919



1        Indeed, just last year, in the Supreme Court’s latest opinion

2    interpreting the wire fraud statute, the Supreme Court again

3    confirmed that Section 1343’s “disjunctive language” must be read as

4    a “unitary whole,” such that “the latter phrase” in fact “limits the

5    former,” rather than constituting two separate crimes.          Kelly v.

6    United States, 140 S. Ct. 1565, 1571 (2020).        To the extent that the

7    Ninth Circuit might, at one time, have interpreted Section 1341 and

8    Section 1343 to contain two different “alternatives,” those cases

9    have now been squarely overruled.      See also United States v. Kalu,
10   791 F.3d 1194, 1202-03 (10th Cir. 2015) (“The underlying premise of

11   the Government’s argument—that § 1341 contains two separate offenses

12   with distinct elements—is incorrect. The Supreme Court has clarified

13   . . . that § 1341 contains a single offense and does not separately

14   prohibit a "scheme or artifice to defraud" and a scheme or artifice

15   "for obtaining money or property by means of false or fraudulent

16   pretenses.”); United States v. Males, 459 F.3d 154, 157 (2d Cir.

17   2006) (“It is well established that the language in § 1343, ‘scheme

18   or artifice to defraud, or for obtaining money or property by means

19   of false or fraudulent pretenses, representations, or promises,’ is

20   not to be read in the disjunctive . . . [T]he Supreme Court[] [has]

21   command[ed] that the statute be read conjunctively to require that

22   the defendant not only devise a scheme or artifice, but also use that

23   scheme or artifice to obtain money or property.”); United States v.

24   Berroa, 856 F.3d 141, 149 (1st Cir. 2017) (explaining that the “bank

25   fraud statute, unlike the mail fraud statute, may be violated in two

26   distinct ways”) (emphasis added).

27       Because the Supreme Court has made clear that there is only one

28
                                           33
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 41 of 100 Page ID #:35920



1    means of violating the mail and wire fraud statutes—by devising a

2    scheme to defraud to obtain money or property that is executed

3    through material false representations—the jury should be informed

4    that the Government must prove that the defendant knowingly

5    participated in or devised a scheme or plan to defraud, which means a

6    scheme or plan for obtaining money or property by means of false or

7    fraudulent pretenses, representations, or promises, as Defendants’

8    proposed instruction (below) states.

9        Second, the Government’s proposed instruction does not provide
10   the jury with adequate information about what constitutes a false

11   representation and what does not.      See United States v. Lindsey, 850

12   F.3d 1009, 1013 (9th Cir. 2017) (“In order to prove a "scheme to

13   defraud," the jury must find that the defendant employed "material

14   falsehoods.")   (citing Neder, 527 U.S. at 20.); In re American

15   Apparel, Inc. Shareholder Litigation, 855 F. Supp. 2d 1043, 1072–73

16   (C.D. Cal. 2012) (aspirational statements are not false); In re

17   Actimmune Marketing Litigation, 2009 WL 3740648 (N.D. Cal. 2009)

18   (“Even if the statement was potentially misleading, the

19   representative's comment that [the company] was ‘promising’

20   constitutes nonactionable puffery, in that it is not the type of

21   “‘specific or absolute’” statement of fact that can support a claim

22   of fraud.”); United States v. Shields, 844 F.3d 819, 823 (9th Cir.

23   2016) (“[A] nondisclosure [] can support a [wire] fraud charge only

24   when there exists an independent duty that has been breached by the

25   person so charged.”) (quoting Eller v. EquiTrust Life Ins. Co., 778

26   F.3d 1089, 1092 (9th Cir. 2015)).

27       Moreover, the Government’s proposed instruction does not define

28
                                           34
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 42 of 100 Page ID #:35921



1    “half truths” which is necessary for the jury to understand the law.

2    See Universal Health Services, Inc. v. United States, 136 S. Ct.

3    1989, 2000 (a half-truth is a “representation[ ] that state[s] the

4    truth only so far as it goes, while omitting critical qualifying

5    information”); United States v. Autuori, 212 F.3d 105, 118 (2d Cir.

6    2000) (a “half-truth[]” for purposes of the wire fraud statute is a

7    “partial or ambiguous statement[] that require[s] further disclosure

8    in order to avoid being misleading.”); United States v. Holmes, No.

9    5:18-cr-00258-EJD, 2020 U.S. Dist. LEXIS 24551, at *39 (N.D. Cal.
10   Feb. 11, 2020)(describing a half truth as a statement that omitted

11   “critical qualifying information” about its contents); Newcal

12   Industries, Inc. v. Ikon Office Solution, 513 F.3d 1038, 1053 (9th

13   Cir. 2008) (general, vague, or subjective assertions about a product

14   constitute non-actionable puffery); United States v. Gay, 967 F.2d

15   322, 329 (9th Cir. 1992) (“‘Puffing’ concerns expressions of opinion,

16   as opposed to the knowingly false statements of fact which the law

17   proscribes.”);

18       Third, the Government’s proposed instruction does not make clear

19   that it is not enough for the Government to prove that the false

20   statements at issue caused someone to enter into a transaction that

21   he or she would otherwise have avoided—the false statements need to

22   misrepresent an essential element of the bargain.         United States v.

23   Takhalov, 827 F.3d 1307, 1310 (11th Cir. 2016) (“That a defendant

24   merely induced the victim to enter into a transaction that he

25   otherwise would have avoided is . . . insufficient to show wire

26   fraud.”); United States v. Shellef, 507 F.3d 82, 108 (2d Cir. 2007)

27   (recognizing “a fine line between schemes that do no more than cause

28
                                           35
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 43 of 100 Page ID #:35922



1    their victims to enter into transactions that they would otherwise

2    avoid— which do not violate the mail or wire fraud statutes—and

3    schemes that depend for their completion on a misrepresentation of an

4    essential element of the bargain—which do violate the mail and wire

5    fraud statutes”).

6        Fourth, the Government’s articulation of the mens rea for mail

7    fraud does not adequately capture the Ninth Circuit’s recent

8    decision, United States v. Miller, 953 F.3d 1095, 1101 (9th Cir.

9    2020), where the Circuit found that the Circuit’s Model Instructions
10   were not accurate with respect to the definition of a “specific
11   intent to defraud.”    Miller does not just say that specific intent is
12   an intent to “deceive and cheat,” as the Government’s proposed

13   instruction suggests, but further explains what that means:          “To have

14   the intent to deceive and cheat, the government must prove that the

15   defendant acted with the intent not only to make false statements,

16   but also to obtain from a victim money or property by means of those

17   deceptions, that is, acted for the purpose of causing cognizable harm

18   to the victim.   If the Government proves only that the defendant

19   schemed to deceive the victim, but not to deprive the victim of

20   anything of value, you must find the defendant not guilty. “           Id.

21       Fifth, the Government’s proposed instruction does not include a

22   willfulness instruction, but it should.       See United States v.

23   Leveque, 283 F.3d 1098, 1105 (9th Cir. 2002) (in wire fraud case,

24   “intent to defraud” means "to act willfully, and with the specific

25   intent to deceive or cheat for the purpose of either causing some

26   financial loss to another, or bringing about some financial gain to

27   oneself") (emphasis added) (citing United States v. Cloud, 872 F.2d

28
                                           36
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 44 of 100 Page ID #:35923



1    846, 852 n. 6 (9th Cir. 1989); but see United States v. Larsen, 810

2    Fed. Appx. 508, 510 (9th Cir. 2020) (holding, in unpublished

3    decision, that bank fraud’s mens rea requirement does not require a

4    “knowledge of unlawfulness”).      Numerous other Circuits have found

5    that the mail and wire fraud statutes require the Government to prove

6    that the defendant participated in the scheme “willfully.”          See

7    United States v. Margiotta, 688 F.2d 108, 129 (2d Cir. 1982) (a mail

8    or wire fraud conviction “require[s] that the defendant must have

9    acted willfully,” meaning that the Government is obligated to prove
10   the defendant knew his actions were “contrary to law.”); United
11   States v. Golitshcek, 808 F.2d 195, 202-03 (2d Cir. 1986) (wire fraud

12   charges “required” the Government to prove the defendant possessed

13   “knowledge of a legal obligation.”); United States v. Rhone, 864 F.2d

14   832, 834 (D.C. Cir. 1989) (wire fraud requires the jury to find

15   defendant “knowingly d[id] an act which the law forbids, intending

16   with bad purpose, either to disobey or disregard the law” and

17   reversing where trial court instructed “ignorance of the law is no

18   excuse.”); United States v. St. Gelais, 952 F.2d 90, 93-94 (5th Cir.

19   1992) (wire fraud requires willful violation, meaning the defendant

20   acted “with the specific intent to do something the law forbids, that

21   is to say, with bad purpose either to disobey or disregard the

22   law.”); United States v. Ubieta, 630 F. App’x 964, 979 (11th Cir.

23   2015) (citing approvingly definition of “willfully” in conspiracy to

24   commit wire and mail fraud as acting “‘voluntarily and purposefully

25   with the intent to do something the law forbids; that is, with the

26   bad purpose to disobey or disregard the law’”); L. Sand, et al,

27   Modern Fed. Jury Inst. § 44-11 (“the government must prove beyond a

28
                                           37
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 45 of 100 Page ID #:35924



1    reasonable doubt” that the defendant participated in the scheme to

2    defraud “willfully,” meaning that he acted “knowingly and purposely,

3    with an intent to do something the law forbids; that is to say, with

4    bad purpose either to disobey or disregard the law.”).

5        Instead of the Government’s Proposed Instruction on mail fraud,

6    the jury should be instructed as follows, which incorporates each of

7    the points discussed above:

8

9                             [ELEMENTS OF MAIL FRAUD]
10

11        The defendants are charged in Counts One through Twenty-Eight of
12   the First Superseding Indictment with executing a mail fraud scheme
13   on or about the dates set forth below, in violation of Section 1341
14   of Title 18 of the United States Code.
15                            [INSERT CHART OF COUNTS]
16        For a defendant to be found guilty of mail fraud, the government
17   must prove each of the following elements beyond a reasonable doubt:
18        First, the defendant knowingly participated in or devised a

19   scheme or plan to defraud, which means a scheme or plan for obtaining

20   money or property by means of false or fraudulent pretenses,

21   representations, or promises.

22        A representation is false if it is untrue when made and was then

23   known to be untrue by the person making it or causing it to be made.

24   A representation is fraudulent if it was falsely made with the intent

25   to deceive.   However, a representation, even though knowingly false,

26   is not fraudulent unless it was made with the intent to be

27   communicated to the persons who would act upon that representation to

28
                                           38
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 46 of 100 Page ID #:35925



1    their detriment. Moreover, expressions of opinion, aspirations, or

2    goals, or general, subjective claims about a product cannot be used

3    as a basis to find that a defendant made false and fraudulent

4    representations.

5         A misrepresentation includes a statement that is partial or

6    ambiguous, such that it required further disclosure in order to avoid

7    being misleading.    This type of misrepresentation is sometimes called

8    a “half-truth.”    Deceitful statements of half-truths may constitute

9    false or fraudulent representations;
10        However, a nondisclosure or concealment cannot constitute a
11   false or fraudulent representation;
12        Second, the falsehoods made as part of the scheme were material;

13   that is, they had a natural tendency to influence, or were capable of

14   influencing, a person to part with money or property;

15        However, it is not enough for the government to prove that those

16   statements caused someone to enter into a transaction that he or she

17   would otherwise have avoided. In order to prove that a scheme to

18   defraud existed, the government must prove beyond a reasonable doubt

19   that the materially false and fraudulent pretenses, representations,

20   and promises misrepresented an essential element of the bargain.

21        Third, the defendant participated in the scheme knowingly,

22   willfully, and with the specific intent to defraud the victims of

23   money or property, that is, the specific intent to deceive and cheat.

24   To have the intent to deceive and cheat, the government must prove

25   that the defendant acted with the intent not only to make false

26   statements, but also to obtain from a victim money or property by

27   means of those deceptions, that is, acted for the purpose of causing

28
                                           39
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 47 of 100 Page ID #:35926



1    cognizable harm to the victim.      If the Government proves only that

2    the defendant schemed to deceive the victim, but not to deprive the

3    victim of anything of value, you must find the defendant not guilty.

4         “Willfully” means to act with knowledge that one’s conduct is

5    unlawful and with the specific intent to do something the law

6    forbids, that is to say with the bad purpose to disobey or disregard

7    the law. The person need not be aware of the specific law or rule

8    that his conduct may be violating.         A defendant’s conduct was not

9    “willful” if it was due to negligence, inadvertence or mistake.
10        An act is done “knowingly” if the defendant is aware of the act
11   and does not act through ignorance, mistake, or accident.
12        Fourth, the defendant used, or caused to be used, the mails to

13   carry out or attempt to carry out an essential part of the scheme.

14        In determining whether a scheme to defraud exists, you may

15   consider not only the defendant’s words and statements, but also the

16   circumstances in which they are used as a whole.

17        A mailing is caused when one knows that the mails will be used

18   in the ordinary course of business or when one can reasonably foresee

19   such use. It does not matter whether the material mailed was itself

20   false or deceptive so long as the mail was used as a part of the

21   scheme, nor does it matter whether the scheme or plan was successful

22   or that any money or property was obtained.

23

24

25

26

27

28
                                           40
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 48 of 100 Page ID #:35927



1                   GOVERNMENT’S RESPONSE TO DEFENDANTS’ OBJECTION TO

2                       GOVERNMENT’S PROPOSED INSTRUCTION NO. 43

3

4         The government will insert full names in the chart.

5         With regard to defendants’ other comments and edits, the

6    government objects to all of those deviations from the model

7    instruction.    For one thing, it is not correct that there is only one

8    way to prove wire fraud, see United States v. Woods, 335 F.3d 993,

9    997-98 (9th Cir. 2003).     Kelly v. United States, 140 S. Ct. 1565
10   (2020), cited by defendants, stands for the proposition that a scheme

11   to defraud must be a scheme aimed at depriving the victim of money or

12   property, not some intangible right.       Kelly does not address or

13   undermine the holding in Woods that the government need not prove

14   specific false statements in order to establish a scheme to defraud

15   the insurers.    For another, willfulness is not an element of these

16   crimes.   The way defendants have described false representations is

17   also at odds with Woods and Ninth Circuit law, which is accurately

18   reflected in the model instruction.        Finally, the structure of the

19   model instruction, which lists the elements and then provides

20   definitions of the terms, provides an easier to follow road map for

21   the jury.

22        The other additions are neither necessary nor approved by the

23   Ninth Circuit.    The government believes the Court should adopt the

24   Ninth Circuit model instruction as proposed.

25

26

27

28
                                           41
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 49 of 100 Page ID #:35928



1                           COURT’S INSTRUCTION NO. ___

2                    GOVERNMENT’S PROPOSED INSTRUCTION NO. 44

3

4         The defendants are charged in Counts Twenty-Nine through Thirty-

5    One of the First Superseding Indictment with executing a wire fraud

6    scheme on or about the dates set forth below, in violation of Section

7    1343 of Title 18 of the United States Code, as follows:

8    COUNT       DATE       ITEM WIRED
     TWENTY-     1/16/15    Facsimile from MIPS in California to Aetna in
9    NINE                   Kentucky regarding PSG conducted on June 18,
                            2011 for patient K.H., including PSG SSR and
10
                            itemized bill for $17,365.00
11   THIRTY      1/22/15    Facsimile from MIPS in California to Aetna in
                            Kentucky regarding titration sleep study
12                          conducted on August 3, 2011 for patient K.H.,
                            including titration study SSR
13   THIRTY-     7/16/15    Facsimile from MIPS in California to Aetna in
     ONE                    Kentucky regarding PSG conducted on October 24,
14
                            2011 for patient V.G., including PSG SSR,
15                          History and Physical form, and insurance
                            information
16

17        In order for a defendant to be found guilty of wire fraud, in
18   violation of Section 1343 of Title 18 of the United States Code, the
19   government must prove each of the following elements beyond a
20   reasonable doubt:
21

22        First, the defendant knowingly participated in or devised a
23   scheme or plan to defraud, or a scheme or plan for obtaining money or
24   property by means of false or fraudulent pretenses, representations,
25   or promises.   Deceitful statements of half-truths may constitute
26   false or fraudulent representations;
27

28
                                           42
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 50 of 100 Page ID #:35929



1         Second, the statements made as part of the scheme were material;

2    that is, they had a natural tendency to influence, or were capable of

3    influencing, a person to part with money or property;

4         Third, the defendant acted with the intent to defraud, that is,

5    the intent to deceive and cheat; and

6         Fourth, the defendant used, or caused to be used, an interstate

7    wire communication to carry out or attempt to carry out an essential

8    part of the scheme.

9
10        In determining whether a scheme to defraud exists, you may
11   consider not only the defendant’s words and statements, but also the
12   circumstances in which they are used as a whole.
13        A wiring is caused when one knows that a wire will be used in
14   the ordinary course of business or when one can reasonably foresee
15   such use.
16        It need not have been reasonably foreseeable to the defendant
17   that the wire communication would be interstate in nature.          Rather,
18   it must have been reasonably foreseeable to the defendant that some

19   wire communication would occur in furtherance of the scheme, and an

20   interstate wire communication must have actually occurred in

21   furtherance of the scheme.

22

23

24

25   Source:     Ninth Circuit Model Criminal Jury Instruction No. 8.124

26               (2010 ed.; approved 6/2021) [Wire Fraud] (modified to add

27               chart of specific counts).

28
                                           43
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 51 of 100 Page ID #:35930



1                             DEFENDANTS’ OBJECTION TO

2                    GOVERNMENT’S PROPOSED INSTRUCTION NO. 44

3

4        All of the objections that Defendants expressed with respect to

5    the Government’s Proposed Instruction on mail fraud apply equally to

6    the Government’s Proposed Instruction on wire fraud, since the

7    statutes are identical, except for their jurisdictional element (mail

8    vs. wires).   As such, for the same reasons as above, and based on the

9    same law cited above, Defendants contend that the Court should
10   instruct the jury with respect to wire fraud as follows:
11

12                            [ELEMENTS OF WIRE FRAUD]
13

14        The defendants are charged in Counts Twenty-Nine through Thirty-
15   One of the First Superseding Indictment with executing a wire fraud
16   scheme on or about the dates set forth below, in violation of Section
17   1343 of Title 18 of the United States Code, as follows:
18                            [INSERT CHART OF COUNTS]

19        In order for a defendant to be found guilty of wire fraud, in

20   violation of Section 1343 of Title 18 of the United States Code, the

21   government must prove each of the following elements beyond a

22   reasonable doubt:

23        First, the defendant knowingly participated in or devised a

24   scheme or plan to defraud, which means a scheme or plan for obtaining

25   money or property by means of false or fraudulent pretenses,

26   representations, or promises.

27

28
                                           44
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 52 of 100 Page ID #:35931



1         A representation is false if it is untrue when made and was then

2    known to be untrue by the person making it or causing it to be made.

3    A representation is fraudulent if it was falsely made with the intent

4    to deceive.   However, a representation, even though knowingly false,

5    is not fraudulent unless it was made with the intent to be

6    communicated to the persons who would act upon that representation to

7    their detriment. Moreover, expressions of opinion, aspirations, or

8    goals, or general, subjective claims about a product cannot be used

9    as a basis to find that a defendant made false and fraudulent
10   representations.
11        A misrepresentation includes a statement that is partial or
12   ambiguous, such that it required further disclosure in order to avoid
13   being misleading.    This type of misrepresentation is sometimes called
14   a “half-truth.”    Deceitful statements of half-truths may constitute
15   false or fraudulent representations;
16        However, a nondisclosure or concealment cannot constitute a
17   false or fraudulent representation;
18        Second, the falsehoods made as part of the scheme were material;

19   that is, they had a natural tendency to influence, or were capable of

20   influencing, a person to part with money or property;

21        However, it is not enough for the government to prove that those

22   statements caused someone to enter into a transaction that he or she

23   would otherwise have avoided. In order to prove that a scheme to

24   defraud existed, the government must prove beyond a reasonable doubt

25   that the materially false and fraudulent pretenses, representations,

26   and promises misrepresented an essential element of the bargain.

27        Third, the defendant participated in the scheme knowingly,

28
                                           45
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 53 of 100 Page ID #:35932



1    willfully, and with the specific intent to defraud the victims of

2    money or property, that is, the specific intent to deceive and cheat.

3    To have the intent to deceive and cheat, the government must prove

4    that the defendant acted with the intent not only to make false

5    statements, but also to obtain from a victim money or property by

6    means of those deceptions, that is, acted for the purpose of causing

7    cognizable harm to the victim.      If the Government proves only that

8    the defendant schemed to deceive the victim, but not to deprive the

9    victim of anything of value, you must find the defendant not guilty.
10        “Willfully” means to act with knowledge that one’s conduct is
11   unlawful and with the specific intent to do something the law
12   forbids, that is to say with the bad purpose to disobey or disregard
13   the law. The person need not be aware of the specific law or rule
14   that his conduct may be violating.         A defendant’s conduct was not
15   “willful” if it was due to negligence, inadvertence or mistake.
16        An act is done “knowingly” if the defendant is aware of the act
17   and does not act through ignorance, mistake, or accident.
18        Fourth, the defendant used, or caused to be used, an interstate

19   wire communication to carry out or attempt to carry out an essential

20   part of the scheme.

21        In determining whether a scheme to defraud exists, you may

22   consider not only the defendant’s words and statements, but also the

23   circumstances in which they are used as a whole.

24        A wiring is caused when one knows that a wire will be used in

25   the ordinary course of business or when one can reasonably foresee

26   such use.

27

28
                                           46
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 54 of 100 Page ID #:35933



1         It need not have been reasonably foreseeable to the defendant

2    that the wire communication would be interstate in nature.          Rather,

3    it must have been reasonably foreseeable to the defendant that some

4    wire communication would occur in furtherance of the scheme, and an

5    interstate wire communication must have actually occurred in

6    furtherance of the scheme.

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           47
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 55 of 100 Page ID #:35934



1                   GOVERNMENT’S RESPONSE TO DEFENDANTS’ OBJECTION TO

2                       GOVERNMENT’S PROPOSED INSTRUCTION NO. 44

3

4         The government will insert full names in the chart.

5         With regard to defendants’ other comments and edits, as noted

6    with respect to Government’s Proposed Instruction No. 43, the

7    government objects to all of those deviations from the model

8    instruction.    As noted above, it is not correct that there is only

9    one way to prove wire fraud, see Woods, 335 F.3d at 997-98.          For
10   another, willfulness is not an element of these crimes.          The way

11   defendants have described false representations is also at odds with

12   Woods and Ninth Circuit law, which is accurately reflected in the

13   model instruction.    Finally, the structure of the model instruction,

14   which lists the elements and then provides definitions of the terms,

15   provides an easier to follow road map for the jury.

16        The other additions are neither necessary nor approved by the

17   Ninth Circuit.    The government believes the Court should adopt the

18   Ninth Circuit model instruction as proposed.

19

20

21

22

23

24

25

26

27

28
                                           48
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 56 of 100 Page ID #:35935



1                           COURT’S INSTRUCTION NO. ___

2                    GOVERNMENT’S PROPOSED INSTRUCTION NO. 45

3

4         If you decide that the defendant was a member of a scheme to

5    defraud and that the defendant had the intent to defraud, the

6    defendant may be responsible for other co-schemers’ actions during

7    the course of and in furtherance of the scheme, even if the defendant

8    did not know what they said or did.

9         For the defendant to be guilty of an offense committed by a co-
10   schemer in furtherance of the scheme, the offense must be one that
11   the defendant could reasonably foresee as a necessary and natural
12   consequence of the scheme to defraud.
13

14

15

16

17

18

19

20

21

22

23

24   Source:   Ninth Circuit Model Criminal Jury Instruction No. 8.122

25             (2010 ed.; approved 6/2021) [Scheme to Defraud –

26             Vicarious Liability].

27

28
                                           49
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 57 of 100 Page ID #:35936



1                             DEFENDANTS’ OBJECTION TO

2                    GOVERNMENT’S PROPOSED INSTRUCTION NO. 45

3

4         Defendants object to the inclusion of this instruction.           It is

5    confusing, vague, and therefore prejudicial, in that it does not

6    describe what other “offense” is being discussed.         Second, it speaks

7    to “any” scheme to defraud instead of “the” scheme to defraud

8    actually at issue in this case.      Third, it suggests that the only

9    mens rea for mail or wire fraud is “intent to defraud,” which is
10   false, as both offenses also require knowledge and willfulness.           See

11   United States v. Leveque, 283 F.3d 1098, 1105 (9th Cir. 2002) (in

12   wire fraud case, “intent to defraud” means “to act willfully, and

13   with the specific intent to deceive or cheat for the purpose of

14   either causing some financial loss to another, or bringing about some

15   financial gain to oneself”) (emphasis added) (citing United States v.

16   Cloud, 872 F.2d 846, 852 n. 6 (9th Cir. 1989)); see also United

17   States v. Miller, 953 F.3d 1095, 1103 (9th Cir. 2020) (agreeing that

18   wire fraud requires a finding that the defendant “knowingly engaged

19   in a scheme or plan to defraud or obtain money or property by means

20   of false or fraudulent pretenses, representations, or promises.”)

21   (emphasis added).    Finally, this instruction is unnecessary.         The

22   elements of the charged offenses are otherwise described in other

23   instructions given by the Court and the jury should use those

24   elements to determine whether the Government has proved its case

25   beyond a reasonable doubt.

26

27

28
                                           50
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 58 of 100 Page ID #:35937



1               GOVERNMENT’S RESPONSE TO DEFENDANTS’ OBJECTION TO

2                    GOVERNMENT’S PROPOSED INSTRUCTION NO. 45

3

4         The model instruction properly instructs the jury on co-schemer

5    liability and is appropriately given where, as here, co-schemers are

6    charged in a common scheme to defraud.       Beyond cursory objections,

7    defendants do not provide any legitimate reason to omit this model

8    instruction.   For example, defendants argue that the instruction is

9    vague as to which “scheme” the instruction refers to, or what
10   “offense” is being referenced.      This objection is frivolous, and this
11   case only involves a single scheme and offenses committed in
12   furtherance of that scheme.     Therefore, the government believes the
13   Court should give this instruction.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           51
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 59 of 100 Page ID #:35938



1                           COURT’S INSTRUCTION NO. ___

2                     GOVERNMENT’S PROPOSED INSTRUCTION NO. 47

3

4         Each use of the mails to advance, or to further, or to carry out

5    the scheme or plan to defraud may be a separate violation of the mail

6    fraud statute.

7         Each transmission by wire, radio, or television communication in

8    interstate commerce to advance, or to further, or to carry out the

9    scheme or plan to defraud may be a separate violation of the wire
10   fraud statute.
11

12

13

14

15

16

17

18

19

20   Sources:   O’Malley, Grenig & Lee, Federal Jury Practice and

21              Instructions, § 47.15 (6th ed. 2009) [Each use of the mails

22              and each transmission by wire communication in interstate

23              commerce – Defined]; see also United States v. Garlick, 240

24              F.3d 789, 792 (9th Cir. 2001); United States v. Ferreyro, CR

25              18-865-JFW (Dkt. 74 at 18) (proposed instruction above on

26              wire fraud given as instruction in wire fraud trial).

27

28
                                           52
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 60 of 100 Page ID #:35939



1                         DEFENDANTS’ PARTIAL OBJECTION TO

2                    GOVERNMENT’S PROPOSED INSTRUCTION NO. 47

3

4         Defendants object to this instruction because as written it

5    suggests that any use of the mails/wire constitutes a “separate

6    violation of the mail fraud statute” when in fact, the Government

7    needs to prove the specific mailings/wires and facts described in the

8    actual counts of the indictment.      Defendants propose that the Court

9    add the following sentence to the end of the instruction to ensure
10   that there is no juror confusion:      “However, I caution you:      the
11   defendants are charged only with the counts of mail fraud and wire
12   fraud that are reflected in the counts of the indictment that I have
13   described to you, and you may not convict any defendant of mail fraud
14   or wire fraud based on circumstances other than the specific instance
15   that is described in the particular count that you are considering.”
16

17

18

19

20

21

22

23

24

25

26

27

28
                                           53
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 61 of 100 Page ID #:35940



1            GOVERNMENT’S RESPONSE TO DEFENDANTS’ PARTIAL OBJECTION TO

2                    GOVERNMENT’S PROPOSED INSTRUCTION NO. 47

3

4         The government objects to defendants’ proposed addition.           The

5    jury is already instructed (in Joint Proposed Instruction No. 29)

6    that they are only to determine whether the defendants are guilty of

7    the crimes charged.    There is no reason to repeat that instruction

8    here.

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           54
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 62 of 100 Page ID #:35941



1                           COURT’S INSTRUCTION NO. ___

2                   DEFENDANTS’ PROPOSED INSTRUCTION NO. 47.1

3

4         Good faith is a complete defense to the mail fraud and wire

5    fraud charges of the indictment because good faith on the part of a

6    defendant is, simply, inconsistent with a finding that the defendant

7    had the specific intent to defraud alleged in the charges.

8         A person who acts, or causes another person to act, on a belief

9    or an opinion honestly held is not punishable under these statutes
10   merely because the belief or opinion turns out to be inaccurate,
11   incorrect, or wrong. An honest mistake in judgment or an error in
12   management does not rise to the level of criminal conduct. The law is
13   written to subject to criminal punishment only those people who act
14   with the particular unlawful intent required for each alleged
15   offense.
16        In determining whether or not the government has proven that a
17   defendant acted with the specific intent to commit the offenses
18   alleged in the indictment or whether he acted in good faith, you must

19   consider all of the evidence received in this case bearing on the

20   defendant’s state of mind.

21        The burden of proving good faith does not rest with the

22   defendant because a defendant does not have any obligation to prove

23   anything in this case. It is the government’s burden to prove beyond

24   a reasonable doubt that the defendant acted with the specific intent

25   to commit the offenses charged. If the evidence in this case leaves

26   you with a reasonable doubt as to whether a defendant acted with

27

28
                                           55
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 63 of 100 Page ID #:35942



1    criminal intent or in good faith, you must find the defendant not

2    guilty.

3

4

5

6

7

8

9
10

11

12

13   Sources:   O’Malley, Federal Jury Practice & Instructions-Criminal §

14              19:06 (6th ed. Feb. 2021 update) (modified); see Sand,

15              Modern Federal Jury Instructions ¶ 8.01 (Good Faith)

16              (Matthew Bender ed. 2020); United States v. Tarallo, 380

17              F.3d 1174, 1191 (9th Cir. 2004) (endorsing good faith

18              instruction); United States v. Amlani, 111 F.3d 705, 717-18

19              (9th Cir. 1997) (endorsing good faith instruction); United

20              States v. Gering, 716 F.2d 615, 622 (9th Cir. 1983)

21              (approving of instruction that “[i]f you find that a

22              defendant in good faith believed that the representations

23              which were being made by himself were true, the necessary

24              intent did not exist and the defendant must be acquitted on

25              all counts”); United States v. Lin, 3:11-cr-00393-TEH, Dkt.

26              102, Jury Instructions, at 42-44 (N.D. Cal. May 5, 2012)

27              (instructing jury on good faith); see also United States v.

28
                                           56
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 64 of 100 Page ID #:35943



1              Casperson, 773 F.2d 216 (8th Cir. 1985) (trial court

2              committed reversible error when it refused to instruct a

3              jury on a good-faith defense, because, despite the trial

4              judge giving instructions defining certain terms such as

5              “willful” and “specific intent,” the Eighth Circuit held

6              that these instructions did not “direct[ ] the jury’s

7              attention to the defense of good faith with sufficient

8              specificity to avoid error.”); United States v. Jimenez,

9              513 F.3d 62, 75 (3rd Cir. 2008) (good faith instruction
10             necessary to “accurately reflect[ ] the law” and
11             instruction should “explicitly t[ell] the jury that good
12             faith [is] a complete defense” because “good faith
13             negate[s] the [required] element of intent to defraud,” and
14             so “the Government bore the burden of proving beyond a
15             reasonable doubt that the defendants acted with the
16             requisite intent to defraud, negating a good-faith
17             defense.”)
18

19

20

21

22

23

24

25

26

27

28
                                           57
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 65 of 100 Page ID #:35944



1                             GOVERNMENT’S RESPONSE TO

2                   DEFENDANTS’ PROPOSED INSTRUCTION NO. 47.1

3

4         The government objects to this instruction.         In general, a

5    defendant is not entitled to a separate good faith instruction.

6    United States v. Smith, 831 F.3d 1207, 1219 (9th Cir. 2016) (citing

7    United States v. Green, 745 f.2d 1205, 1209 (9th Cir. 1984); United

8    States v. Shipsey, 363 F.3d 962, 967 (9th Cir. 2004) (stating that

9    Ninth Circuit “case law is well settled that a criminal defendant has
10   ‘no right’ to any good faith instruction when the jury has been
11   adequately instructed with regard to the intent required to be found
12   guilty of the crime charged[.]”).      Specifically, a good faith
13   instruction is not required when the court adequately instructs on
14   the specific intent necessary to commit the offense.         See, e.g.,
15   United States v. Inzunza, 638 F.3d 1006,1020 (9th Cir. 2011)

16   (extortion); United States v. Hickey, 580 F.3d 922, 931 (9th Cir.

17   2009) (securities and mail fraud); United States v. Duran, 59 F.3d

18   938, 941 (9th Cir. 1995) (drug trafficking); see also United States

19   v. Irorere, 228 F.3d 816, 825-26 (9th Cir. 2000) (a defendant “is

20   only entitled” to a theory-of-defense instruction “when his theory of

21   defense is not already adequately captured by the proffered

22   instructions”).    Accordingly, the Court should reject this

23   instruction.

24

25

26

27

28
                                           58
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 66 of 100 Page ID #:35945



1               DEFENDANTS’ RESPONSE TO GOVERNMENT’S OBJECTION TO

2                   DEFENDANTS’ PROPOSED INSTRUCTION NO. 47.1

3

4         Defendants believe a good-faith instruction should be given,

5    especially because the Government’s proposed instructions regarding

6    wire fraud and mail fraud do not themselves make clear that good-

7    faith is a complete defense.      Moreover, there is sufficient authority

8    in this Circuit for giving a good-faith instruction.         See, e.g.,

9    United States v. Tarallo, 380 F.3d 1174, 1191 (9th Cir. 2004)
10   (endorsing good faith instruction); United States v. Amlani, 111 F.3d

11   705, 717-18 (9th Cir. 1997) (endorsing good faith instruction);

12   United States v. Gering, 716 F.2d 615, 622 (9th Cir. 1983) (approving

13   of instruction that “[i]f you find that a defendant in good faith

14   believed that the representations which were being made by himself

15   were true, the necessary intent did not exist and the defendant must

16   be acquitted on all counts”); United States v. Lin, 3:11-cr-00393-

17   TEH, Dkt. 102, Jury Instructions, at 42-44 (N.D. Cal. May 5, 2012)

18   (instructing jury on good faith.)      Moreover, there is no prejudice

19   imposed on the Government’s case by the giving of this legally-

20   accurate instruction and it can only benefit the cause of justice by

21   ensuring that the jury fully understands that good faith is a

22   complete defense, which they otherwise will be not be instructed.

23

24

25

26

27

28
                                           59
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 67 of 100 Page ID #:35946



1                           COURT’S INSTRUCTION NO. ___

2                    GOVERNMENT’S PROPOSED INSTRUCTION NO. 49

3

4          Defendant Julian Omidi is charged in Count Thirty-Two of the

5    First Superseding Indictment with aggravated identity theft in

6    violation of Section 1028A(a)(1) of Title 18 of the United States

7    Code.   In order for the defendant to be found guilty of that charge,

8    the government must prove each of the following elements beyond a

9    reasonable doubt:
10         First, the defendant knowingly transferred, possessed, or used

11   without legal authority a means of identification of another person,

12   namely the name of defendant Mirali Zarrabi;

13         Second, the defendant knew that the means of identification

14   belonged to a real person; and

15         Third, the defendant did so during and in relation to the crime

16   of mail fraud, in violation of Section 1341 of Title 18 of the United

17   States Code, as charged in Count Twenty-One of the First Superseding

18   Indictment.

19         The term “means of identification” means any name or number that

20   may be used, alone or in conjunction with any other information, to

21   identify a specific individual, including any name, date of birth, or

22   government issued identification number.

23   ///

24   ///

25   ///

26

27

28
                                           60
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 68 of 100 Page ID #:35947



1         “Use” requires that the use of the means of identification was

2    central to the specified felony and facilitated its commission.

3         The government need not establish that the means of

4    identification of another person was stolen.

5

6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22   Source:   Ninth Circuit Model Instruction No. 8.83 [Fraud in

23             Connection With Identification Documents Aggravated

24             Identity Theft] (2010 ed.; approved 3/2021) (modified to

25             add “use” definition set forth in the comment and to

26             specify the person and means-of-identification charged).

27

28
                                           61
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 69 of 100 Page ID #:35948



1                             DEFENDANTS’ OBJECTION TO

2                    GOVERNMENT’S PROPOSED INSTRUCTION NO. 49

3

4         Defendants object only to the last sentence of this instruction

5    which states that “the government need not establish that the means

6    of identification of another person was stolen.”         Defendants do not

7    believe this sentence is necessary and that its inclusion is

8    confusing, since the instruction otherwise states that the Government

9    must prove that the defendant used “without legal authority” a means
10   of identification of another person.       But, there is no explanation in
11   the Government’s instruction between what it means to use an ID
12   “without legal authority,” which the Government must prove beyond a
13   reasonable doubt, and what it means to use a “stolen” ID, which the
14   Government claims it does not need to prove.        As such, the jury has
15   no way to evaluate whether the evidence at trial actually satisfies
16   the elements of the offense.      Accordingly, Defendants contend that
17   the final sentence of the instruction should not be given to the
18   jury.

19

20

21

22

23

24

25

26

27

28
                                           62
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 70 of 100 Page ID #:35949



1               GOVERNMENT’S RESPONSE TO DEFENDANTS’ OBJECTION TO

2                    GOVERNMENT’S PROPOSED INSTRUCTION NO. 49

3

4         The government disagrees that the last sentence is confusing.

5    It is in the Ninth Circuit model instruction and is supported by the

6    law, which makes clear that “[w]ithout lawful authority” does not

7    equal “stolen.”    United States v. Osuna-Alvarez, 788 F.3d 1183, 1185

8    (9th Cir. 2015) (permission of another to use his or her identity in

9    an unlawful scheme is not “lawful authority” within the meaning of 18
10   U.S.C. § 1028A).
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           63
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 71 of 100 Page ID #:35950



1                              COURT’S INSTRUCTION NO. ___

2                    GOVERNMENT’S PROPOSED INSTRUCTION NO. 53

3                                  [IF APPROPRIATE]

4

5         The intent of a person or the knowledge that a person possesses

6    at any given time may not ordinarily be proved directly because there

7    is no way of directly scrutinizing the workings of the human mind.

8    Because direct proof of knowledge and fraudulent intent of what a

9    person is thinking is almost never available, the state of mind of
10   the defendant may be proved by circumstantial evidence.          It can also
11   be shown if the defendants acted with reckless indifference to the
12   truth or falsity of their statements.
13

14

15

16

17

18

19

20   Sources:   1A O’Malley, Grenig, & Lee, Federal Jury Practice and

21              Instructions, § 17.07 (6th ed. 2008) [Proof of Knowledge or

22              Intent]; United States v. Dearing, 504 F.3d 897, 901-03

23              (9th Cir. 2007); United States v. Lloyd, 807 F.3d 1128,

24              1164 (9th Cir. 2015.

25

26

27

28
                                           64
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 72 of 100 Page ID #:35951



1                         DEFENDANTS’ PARTIAL OBJECTION TO

2                    GOVERNMENT’S PROPOSED INSTRUCTION NO. 53

3

4         Defendants object only to the last sentence of this instruction

5    which states that intent to defraud “can also be shown if the

6    defendants acted with reckless indifference to the truth or falsity

7    of their statements.”    This language does not derive from either the

8    Manual of Model Criminal Jury Instructions for the Ninth Circuit or

9    the O’Malley instruction cited by the government in support.
10   Furthermore, the “reckless indifference” language can, depending on
11   the Government’s theory and how the evidence develops at trial, have
12   the unconstitutional effect of lessening the Government’s burden of
13   proof on the “intent to defraud” element.        United States v. U.S.
14   Gypsum Co., 438 U.S. 422, 444 (1978) (“[T]he concepts of recklessness

15   and negligence have no place” in discussing criminal liability).           For

16   example, the Second Circuit, in a wire fraud case, stated that it is

17   troubled by the use of the term “reckless,” which it criticized as a

18   “technical and confusing” term. The Second Circuit observed that the

19   “distinction between recklessness and negligence is elusive enough

20   for even the most respected legal scholars. . . . It follows that to

21   the laymen on the jury, it might prove a significant source of

22   confusion.”    United States v. Hanlon, 548 F.2d 1096, 1101-02 (2d Cir.

23   1977).   The Second Circuit stated that the term should be avoided

24   because it might tend to mislead the jury, and “urge[d] district

25   judges not to use the term ‘reckless disregard' in similar cases in

26   the future.”   Id.   Indeed, Defendants also object to this instruction

27   because it does not define the term “reckless indifference,” and,

28
                                           65
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 73 of 100 Page ID #:35952



1    therefore, requires the jury to speculate as to its meaning. If such

2    an instruction is given by the Court, reckless indifference should be

3    defined in a way that makes clear that a showing of negligence or

4    mistake is not sufficient.     See e.g. Ninth Circuit Model Criminal

5    Jury Instruction No. 5.7 (“An act is done ‘knowingly’ if the

6    defendant is aware of the act and does not act through ignorance,

7    mistake, or accident.”) (emphasis added).        Without a reckless

8    indifference definition, the jury is likely to assume a standard that

9    is far lower than what the government must prove in a criminal case,
10   because the lay sense of recklessness – and even the dictionary sense
11   – is a much lower standard than that required for criminal
12   recklessness. Criminal recklessness requires conscious disregard of a
13   known risk.   See Black's Law Dictionary (“conscious indifference”);
14   Farmer v. Brennan, 511 U.S. 825, 837 (1994) (“The criminal law,

15   however, generally permits a finding of recklessness only when a

16   person disregards a risk of harm of which he is aware.”).          On the

17   other hand, a lay person may equate recklessness with carelessness or

18   negligence.   See, e.g., Oxford English Dictionary (online version)

19   (“Heedless of or indifferent to the consequences of one's actions;

20   lacking in prudence or caution; willing or liable to take risks;

21   rash, foolhardy; irresponsible; careless”).

22

23

24

25

26

27

28
                                           66
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 74 of 100 Page ID #:35953



1          GOVERNMENT’S RESPONSE TO DEFENDANTS’ PARTIAL OBJECTION TO

2                    GOVERNMENT’S PROPOSED INSTRUCTION NO. 53

3

4         This sentence is an accurate statement of the law, including in

5    criminal cases.    See United States v. Dearing, 504 F.3d 897, 903 (9th

6    Cir. 2007) (“We have repeatedly held that the intent to defraud may

7    be proven through reckless indifference to the truth or falsity of

8    statements.”); United States v. Lloyd, 807 F.3d 1128, 1163 (9th Cir.

9    2015) (approving of instruction that “[a] statement or representation
10   is ‘false or fraudulent’ for purposes of mail and wire fraud if known
11   to be untrue, or made with reckless disregard as to its truth or
12   falsity, and made or caused to be made with the intent to deceive”).
13        This sentence is appropriately included here since the jury will

14   not otherwise be instructed that reckless indifference can constitute

15   intent to defraud.

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           67
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 75 of 100 Page ID #:35954



1                           COURT’S INSTRUCTION NO. ___

2                   DEFENDANTS’ PROPOSED INSTRUCTION NO. 53.1

3

4          In addition to all of the elements required for Counts 1-34 that

5    I’ve described thus far, you must also consider the issue of venue;

6    namely, whether any act in furtherance of the unlawful activity

7    occurred within the Central District of California.         The Central

8    District of California comprises the counties of Los Angeles, Orange

9    County, Riverside, San Bernardino, San Luis Obispo, Santa Barbara and
10   Ventura.
11         You must consider whether the Government has proven venue with
12   respect to each particular count. If you find that the government has
13   failed to prove the venue requirement with respect to a given count,
14   then you must acquit the defendant you are considering on that count.
15         To prove venue, the government need not prove that the entirety
16   of any of the charged crimes was committed in the Central District,
17   or that the defendant you are considering was present here.          Instead,
18   venue is proper if you find that:

19         First, the defendant intentionally or knowingly caused an act in

20   furtherance of the offense to occur in the Central District; or

21         Second, it was foreseeable to the defendant that such an act

22   would occur in the Central District.

23   ///

24   ///

25   ///

26

27

28
                                           68
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 76 of 100 Page ID #:35955



1         I should note that on this issue, and this issue alone, the

2    government need not prove venue beyond a reasonable doubt, but only

3    by a mere preponderance of the evidence.

4

5

6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25   Source:   Adapted from L. Sand et al. Modern Fed. Jury Inst. – Crim.,

26             Inst. 3-11).

27

28
                                           69
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 77 of 100 Page ID #:35956



1                             GOVERNMENT’S OBJECTION TO

2                   DEFENDANTS’ PROPOSED INSTRUCTION NO. 53.1

3

4         The government objects to the inclusion of this instruction as

5    unnecessary and unsupported by Ninth Circuit law.         And while it is

6    the government’s burden to prove venue, it is unlikely to be an issue

7    in this case given that the locus of the charged events was here.

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           70
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 78 of 100 Page ID #:35957



1               DEFENDANTS’ RESPONSE TO GOVERNMENT’S OBJECTION TO

2                   DEFENDANTS’ PROPOSED INSTRUCTION NO. 53.1

3

4         Venue is a required element that the jury must be instructed on.

5    The Government has not proposed any venue instruction or any

6    alternative to Defendants’ instruction.       The Court should adopt the

7    instruction proposed by Defendants.

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           71
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 79 of 100 Page ID #:35958



1                           COURT’S INSTRUCTION NO. ___

2                     GOVERNMENT’S PROPOSED INSTRUCTION NO. 54

3

4         Defendants Julian Omidi and Surgery Center Management, LLC are

5    charged in Count Thirty-Five of the First Superseding Indictment with

6    conspiring to commit money laundering, in violation of Section

7    1956(h) of Title 18 of the United States Code.        In order for the

8    defendant to be found guilty of that charge, the government must

9    prove each of the following elements beyond a reasonable doubt:
10

11        First, beginning in or about January 2011, and continuing to at

12   least in or about December 2015, there was an agreement between two

13   or more person to commit money laundering by conducting a financial

14   transaction to promote an unlawful activity, that is, the making of

15   false statements regarding health care matters, in violation of Title

16   18, United States Code, Section 1035.

17        Second, the defendant became a member of the conspiracy knowing

18   of its object and intending to help accomplish it.

19

20        A conspiracy is a kind of criminal partnership—an agreement of

21   two or more persons to commit one or more crimes, here, promotional

22   money laundering.    The crime of conspiracy is the agreement to do

23   something unlawful; it does not matter whether the crime agreed upon

24   was committed.

25        For a conspiracy to have existed, it is not necessary that the

26   conspirators made a formal agreement or that they agreed on every

27   detail of the conspiracy.     It is not enough, however, that they

28
                                           72
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 80 of 100 Page ID #:35959



1    simply met, discussed matters of common interest, acted in similar

2    ways, or perhaps helped one another.       You must find that there was a

3    plan to commit money laundering as alleged in the First Superseding

4    Indictment as an object of the conspiracy.

5         One becomes a member of a conspiracy by willfully participating

6    in the unlawful plan with the intent to advance or further some

7    object or purpose of the conspiracy, even though the person does not

8    have full knowledge of all the details of the conspiracy.

9    Furthermore, one who willfully joins an existing conspiracy is as
10   responsible for it as the originators.       On the other hand, one who
11   has no knowledge of a conspiracy, but happens to act in a way which
12   furthers some object or purpose of the conspiracy, does not thereby
13   become a conspirator.    Similarly, a person does not become a
14   conspirator merely by associating with one or more persons who are
15   conspirators, nor merely by knowing that a conspiracy exists.
16

17

18

19

20

21

22

23   Sources:   Ninth Circuit Model Instruction No. 8.20 (2010 ed.;

24              approved 1/2109) [Conspiracy-Elements] (modified for money

25              laundering and single object); id. cmt. (stating that overt

26              act element should be omitted in money laundering

27              conspiracy cases).

28
                                           73
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 81 of 100 Page ID #:35960



1                             DEFENDANTS’ OBJECTION TO

2                    GOVERNMENT’S PROPOSED INSTRUCTION NO. 54

3

4         Defendants object to this instruction insofar as Defendants

5    believe that the “second” element should be described as follows:

6

7         “Second, the defendant became a member of the conspiracy

8         knowing of its object, to commit the unlawful activity, and

9         intending to accomplish it.”       (italicized words added).
10

11        Defendants believe it is important to explain to the jury that

12   the “object” of a conspiracy is the “unlawful activity” that the

13   conspirators have agreed to engage in, because “object” is a legal

14   term that will not be easily understood by the jury, as nowhere else

15   in the instructions is the jury ever told that the “object” of a

16   conspiracy is always the violation of the law that the conspirators

17   have purportedly agreed to violate.        Defendants believe that this

18   five word addition makes the instruction clearer and does not

19   prejudice the Government.

20

21        Defendants also believe that as a matter of clarity, the Court

22   should instruct the jury on the substantive offense first (here,

23   promotional money laundering) and then instruct the jury on the

24   elements of conspiracy.     In that order, the jurors understand, when

25   they are deliberating, what the elements of the “unlawful activity”

26   otherwise at issue in the conspiracy instruction is actually

27   referring to.   When the conspiracy instructions are put first, the

28
                                           74
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 82 of 100 Page ID #:35961



1    jury hears them in a vacuum, without the context of the offense that

2    the conspirators are alleged to have agreed to commit.

3

4

5

6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           75
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 83 of 100 Page ID #:35962



1               GOVERNMENT’S RESPONSE TO DEFENDANTS’ OBJECTION TO

2                    GOVERNMENT’S PROPOSED INSTRUCTION NO. 54

3

4         The government’s proposal tracks the Ninth Circuit model

5    instruction, and the defense offers no support for deviating from it

6    by unnecessarily defining the object of the conspiracy to the second

7    element.   That language both has not been approved by the Ninth

8    Circuit in the model instructions and is unnecessary given that the

9    first element already makes clear that the object of the conspiracy
10   was to commit promotional money laundering.
11        The government also believes that the Court should instruct the
12   jury on the conspiracy count before the following substantive money
13   laundering counts, given that the conspiracy crime is charged first
14   in the First Superseding Indictment.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           76
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 84 of 100 Page ID #:35963



1                           COURT’S INSTRUCTION NO. ___

2                    GOVERNMENT’S PROPOSED INSTRUCTION NO. 55

3

4          A conspiracy may continue for a long period of time and may

5    include the performance of many transactions.        It is not necessary

6    that all members of the conspiracy join it at the same time, and one

7    may become a member of a conspiracy without full knowledge of all the

8    details of the unlawful scheme or the names, identities, or locations

9    of all of the other members.
10         Even though a defendant did not directly conspire with the other
11   conspirators in the overall scheme, the defendant has, in effect,
12   agreed to participate in the conspiracy if the government proves each
13   of the following beyond a reasonable doubt:
14

15         First, that the defendant directly conspired with one or more

16   conspirators to carry out at least one of the objects of the

17   conspiracy;

18         Second, that the defendant knew or had reason to know that other

19   conspirators were involved with those with whom the defendant

20   directly conspired; and

21         Third, that the defendant had reason to believe that whatever

22   benefits the defendant might get from the conspiracy were probably

23   dependent upon the success of the entire venture.

24   ///

25   ///

26   ///

27   ///

28
                                           77
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 85 of 100 Page ID #:35964



1         It is not a defense that a person’s participation in a

2    conspiracy was minor or for a short period of time.

3

4

5

6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25   Source:   Ninth Circuit Model Jury Instruction No. 8.23 (2010 ed.;

26             approved 4/2019) [Conspiracy—Knowledge of the Association

27             with Other Conspirators].

28
                                           78
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 86 of 100 Page ID #:35965



1                             DEFENDANTS’ OBJECTION TO

2                    GOVERNMENT’S PROPOSED INSTRUCTION NO. 55

3

4         Defendants object to the inclusion of this instruction because

5    the elements of conspiracy have already been set forth by the Court

6    in other instructions and there is no reason to provide this

7    instruction, which is different than those elements, and notably,

8    does not speak to mens rea.     The inclusion of this instruction will

9    only confuse the jury as to which instruction they are supposed to
10   follow in ascertaining whether the Government has proved the element
11   of the offense.    While the Government claims that this instruction is
12   important because of the “length” of the alleged money laundering
13   conspiracy, nothing in the Model Rules suggests that this is reason
14   to give this instruction.     Should the jury send a question to the
15   Court asking whether the length of time that someone participated in
16   the conspiracy is relevant to the question of guilt, an instruction
17   along these lines may be helpful.      But unless and until that question
18   presents itself, Defendants do not agree that this instruction is

19   warranted.

20

21

22

23

24

25

26

27

28
                                           79
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 87 of 100 Page ID #:35966



1               GOVERNMENT’S RESPONSE TO DEFENDANTS’ OBJECTION TO

2                    GOVERNMENT’S PROPOSED INSTRUCTION NO. 55

3

4         The government disagrees and believes the Court should give this

5    instruction.   This instruction is particularly appropriate in a case

6    like this, where there was a very long-running scheme with many

7    participants in many different roles.

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           80
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 88 of 100 Page ID #:35967



1                           COURT’S INSTRUCTION NO. ___

2                    GOVERNMENT’S PROPOSED INSTRUCTION NO. 56

3

4         Defendant Julian Omidi is charged in Counts Thirty-Six and

5    Thirty-Seven of the First Superseding Indictment with conducting

6    a financial transaction to promote an unlawful activity, namely false

7    statements regarding health care matters, in violation of Section

8    1956(a)(1)(A) of Title 18 of the United States Code, on or about the

9    dates set forth below as follows:
10   COUNT          DATE            FINANCIAL TRANSACTION
11   THIRTY-SIX     10/24/2012      Issuance of check number 10141
                                    drawn on the IMS Chase Bank
12                                  Account and made payable to co-
                                    conspirator Sherwin Hong’s wife
13                                  in the amount of $1,290
     THIRTY-        10/9/2015       Issuance of check number 1003
14   SEVEN                          drawn on the Royalty Hanmi
                                    Account and made payable to
15                                  defendant ZARRABI’s medical
                                    corporation in the amount of
16                                  $2,000
17

18        For the defendant to be found guilty of that charge, the

19   government must prove each of the following elements beyond a

20   reasonable doubt:

21

22        First, the defendant conducted a financial transaction involving

23   property that represented the proceeds of mail fraud or wire fraud;

24        Second, the defendant knew that the property represented the

25   proceeds of some form of unlawful activity; and

26        Third, the defendant acted with the intent to promote the

27   carrying on of false statements regarding health care matters.

28
                                           81
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 89 of 100 Page ID #:35968



1         A financial transaction is a transaction involving the use of a

2    financial institution that is engaged in, or the activities of which

3    affect interstate or foreign commerce in any way.         The issuance of a

4    check qualifies as a “financial transaction.”

5         The phrase “knew that the property represented the proceeds of

6    some form of unlawful activity” means that the defendant knew that

7    the property involved in the transaction represented proceeds from

8    some form, though not necessarily which form, of activity that

9    constitutes a felony.    I instruct you that false statements regarding
10   health care matters is a felony.
11        “Interstate commerce” means commerce between a state, territory
12   or possession of the United States, including the District of
13   Columbia, and another state, territory, or possession, or the
14   District of Colombia.    It is not necessary that the defendant have
15   intended or anticipated an effect on interstate commerce.
16        “Proceeds” means any property derived from or obtained or
17   retained, directly or indirectly, through some form of unlawful
18   activity, including gross receipts of such activity.         The government

19   is not required to prove that all of the funds involved in the

20   charged transactions were the proceeds of the specified unlawful

21   activity.    A financial transaction involves “proceeds” of a specified

22   unlawful activity even when proceeds of a specified unlawful activity

23   are commingled in an account with funds obtained from legitimate

24   sources.    It is sufficient if the government proves beyond a

25   reasonable doubt that at least part of the funds involved in a

26   transaction represents such proceeds of specified unlawful activity.

27

28
                                           82
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 90 of 100 Page ID #:35969



1         The government must prove that the defendant knew that the

2    property represented the proceeds of a separate criminal activity but

3    need not prove that the defendant knew that the act of laundering the

4    proceeds was unlawful.

5

6

7

8

9
10

11

12

13

14

15   Sources:   Ninth Circuit Model Instruction Nos. 8.146 [Financial

16              Transaction or Attempted Transaction to Promote Unlawful

17              Activity] and 8.147 Laundering or Attempting to Launder

18              Monetary Instruments] (second element) (2010 ed.; approved

19              6/2021); 18 U.S.C. § 1956(a)(1) (“Whoever, knowing that the

20              property involved in a financial transaction represents the

21              proceeds of some form of unlawful activity . . .”); United

22              States v. Akintobi, 159 F.3d 401, 405 (9th Cir. 1998)

23              (issuance of a check qualifies as a “financial

24              transaction”), abrogated on other grounds by United States

25              v. Santos, 553 U.S. 507 (2008).

26

27

28
                                           83
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 91 of 100 Page ID #:35970



1                         DEFENDANTS’ PARTIAL OBJECTION TO

2                       GOVERNMENT’S PROPOSED INSTRUCTION NO. 56

3

4         Defendants object to this instruction only to the extent that

5    Defendants believe it is incomplete.       Defendants propose the

6    following addition:    “It is not enough for the Government to prove

7    that the financial transaction had the effect of promoting wire fraud

8    or securities fraud; the Government must prove that the purpose of

9    the transaction was such promotion.”       The parties do not dispute that
10   this is an accurate statement of the law; indeed, it is based on the
11   Fifth Circuit’s holding in United States v. Trejo, 610 F.3d 308, 314–
12   15 (5th Cir. 2010), where the Fifth Circuit explained that the

13   “’specific intent to promote requirement’ has been called the

14   ‘gravamen’ of   a § 1956(a)(1)(A)(i) violation” and “to prove it, the

15   government must satisfy a stringent mens rea requirement.

16   Essentially, the government must show the transaction at issue was

17   conducted with the intent to promote the carrying on of a specified

18   unlawful activity.    It is not enough to show that a money launderer’s

19   actions resulted in promoting the carrying on of specified unlawful

20   activity.   Nor may the government rest on proof that the defendant

21   engaged in ‘knowing promotion’ of the unlawful activity.          Instead,

22   there must be evidence of intentional promotion.         In other words, the

23   evidence must show that the defendant’s conduct not only promoted a

24   specified unlawful activity but that he engaged in it “with the

25   intent to further the progress of that activity.” (citations

26   omitted).   Given the importance of this element, Defendants believe

27

28
                                           84
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 92 of 100 Page ID #:35971



1    that their proposed instruction—which is correct as a matter of law—

2    should be given.

3

4

5

6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           85
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 93 of 100 Page ID #:35972



1             GOVERNMENT’S RESPONSE TO DEFENDANTS’ PARTIAL OBJECTION TO

2                       GOVERNMENT’S PROPOSED INSTRUCTION NO. 56

3

4         The government believes the additional language proposed by

5    defendants is unnecessary.

6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           86
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 94 of 100 Page ID #:35973



1                                COURT’S INSTRUCTION NO. ___

2                        DEFENDANTS’ PROPOSED INSTRUCTION NO. 56.1

3

4          The Government must also prove venue with respect to the

5    promotional money laundering alleged in Count 36 and Count 37 and the

6    conspiracy to commit promotional money laundering alleged in Count

7    35.   In addition to the elements of those offenses, which I have

8    already described for you, you must consider whether the Government

9    has proven that venue is appropriate in the Central District of
10   California.   The Central District of California comprises the
11   counties of Los Angeles, Orange County, Riverside, San Bernardino,
12   San Luis Obispo, Santa Barbara and Ventura.
13         You must consider whether the Government has proven venue with
14   respect to each particular count.      With respect to Counts 35, 36, and
15   37, the Government must prove venue in one of three ways:
16         First, the Government may prove venue by establishing that the

17   financial transaction you are considering with respect to a

18   particular count was conducted in the Central District.

19         Second, the Government may prove venue by establishing both that

20   a prosecution for one of the underlying specified unlawful

21   activities, here mail fraud or wire fraud, could be brought in the

22   Central District and that the defendant participated in transferring

23   the proceeds of that specified unlawful activity to another district

24   where the financial or monetary transaction was conducted.

25         Third, with respect to count 35 only, the Government may prove

26   venue by establishing that an overt act in furtherance of the money

27   laundering conspiracy took place in the Central District.          An overt

28
                                           87
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 95 of 100 Page ID #:35974



1    act is any step, action, or conduct taken to achieve, accomplish, or

2    further the goals of the conspiracy that is undertaken knowingly and

3    willfully by either the defendant or one of his alleged co-

4    conspirators.

5         If you find that the Government has failed to prove venue in the

6    Central District, then you must acquit on the count you are

7    considering.    In addition, the Government may only prosecute a

8    defendant in the Central District if his conduct in connection with

9    the alleged money laundering or money laundering conspiracy formed
10   substantial contacts with the Central District.         If you determine
11   that the defendant’s conduct did not form substantial contacts with
12   the Central District, you must acquit on the count you are
13   considering.
14        Unlike the other elements of this offense, the Government must
15   prove that venue is proper by a preponderance of the evidence.           A
16   preponderance of the evidence means the greater weight of evidence,
17   both direct and circumstantial.      This means that you should consider
18   the quality and persuasiveness of the Government’s evidence, not the

19   quantity of its evidence.     Again, I caution you that the

20   preponderance of the evidence standard applies only applies to venue.

21   The Government must prove every other element of Counts 35, 36 and 37

22   beyond a reasonable doubt.

23

24
     Sources:   Adapted from 18 U.S.C. § 1956(i); United States v.
25
                Saavedra, 223 F.3d 85, 93 (2d Cir. 2000) (holding
26
                “substantial contacts” required between defendant’s conduct
27
                and venue of prosecution).
28
                                           88
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 96 of 100 Page ID #:35975



1                             GOVERNMENT’S OBJECTION TO

2                   DEFENDANTS’ PROPOSED INSTRUCTION NO. 56.1

3

4         The government objects to the inclusion of this instruction as

5    unnecessary and unsupported by Ninth Circuit law.         And while it is

6    the government’s burden to prove venue, it is unlikely to be an issue

7    in this case given that the locus of the charged events was here.

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           89
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 97 of 100 Page ID #:35976



1               DEFENDANTS’ RESPONSE TO GOVERNMENT’S OBJECTION TO

2                   DEFENDANTS’ PROPOSED INSTRUCTION NO. 56.1

3

4         Venue is a required element that the jury must be instructed on.

5    The Government has not proposed any venue instruction or any

6    alternative to Defendants’ instruction.       The Court should adopt the

7    instruction proposed by Defendants.

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           90
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 98 of 100 Page ID #:35977



1                          COURT’S INSTRUCTION NO. ___
                    DEFENDANTS’ PROPOSED INSTRUCTION NO. 56.2
2

3
     THEORY OF DEFENSE:    [To be submitted at close of each Defendants’
4    case].

5

6

7

8

9
10

11

12

13   Sources:   Manual of Model Criminal Jury Instructions for the District

14              Courts of the Ninth Circuit at 105 (Introductory Comment)

15              (2010 ed., last updated 3/2021) (“A defendant is entitled

16              to have the jury instructed on his or her theory of

17              defense, as long as the theory has support in the law and

18              some foundation in the evidence.”); United States v.

19              Perdomo-Espana, 522 F.3d 983, 986-87 (9th Cir. 2008)

20              (same); United States v. Sarno, 73 F.3d 1470, 1487-88 (9th

21              Cir. 1995) (“The quantum of evidence sufficient to support

22              a ‘theory of the case’ instruction is slight”); United

23              States v. Morton, 999 F.2d 435, 439 (9th Cir. 1993) (“[T]he

24              evidence supporting [defendant’s theory of defense]

25              amounted to more than a scintilla, and the question of

26              [that theory] should have been given to the jury.”).

27

28
                                           91
 Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 99 of 100 Page ID #:35978



1                             GOVERNMENT’S OBJECTION TO

2                   DEFENDANTS’ PROPOSED INSTRUCTION NO. 56.2

3

4         The government objects to the inclusion of a “defense theory”

5    instruction.   That is only appropriate when there is a specific

6    defense (e.g., entrapment) that needs to be explained to the jury.

7    The defense is not entitled to an instruction summarizing the defense

8    theory of the case.

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           92
     Case 2:17-cr-00661-DMG Document 1361 Filed 09/14/21 Page 100 of 100 Page ID
                                      #:35979


1               DEFENDANTS’ RESPONSE TO GOVERNMENT’S OBJECTION TO

2                    DEFENDANTS’ PROPOSED INSTRUCTION NO. 56.2

3

4         Defendants believe this instruction should be given.          As the

5    Ninth Circuit said in United States v. Perdomo-Espana, 522 F.3d 983,

6    986-87 (9th Cir. 2008), “a defendant is entitled to have the jury

7    instructed on his or her theory of defense, as long as the theory has

8    support in the law and some foundation in the evidence.”

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           93
